Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 1 of 97 PAGEID #: 585




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

   C.T., an individual,                    )
                                           )
                          Plaintiff,       )
                                           )   Case No. 19-cv-5384-ALM-EPD
                 v.                        )
                                           )   Chief Judge Algenon L. Marbley
   RED ROOF INNS, INC.;                    )   Magistrate Judge Elizabeth P. Deavers
   Serve its Registered Agent:             )
                                           )
   Corporation Service Company             )
   50 West Broad Street, Suite 1330        )
                                           )
   Columbus, Ohio 43215                    )   JURY TRIAL DEMANDED
                                           )
                                           )
   WYNDHAM HOTELS & RESORTS,               )
   INC.;                                   )
                                           )
   Serve its Registered Agent:             )
   Corporate Creations Network, Inc.       )
                                           )
   3411 Silverside Road                    )
   Tatnall Building – Suite 104            )
                                           )
   Wilmington, Delaware 19810              )
                                           )
                                           )
   BEST WESTERN INTERNATIONAL,             )
   INC.;                                   )
                                           )
   Serve its Registered Agent:             )
   The Prentice-Hall Corporation System,   )
                                           )
   Inc.                                    )
   50 West Broad Street, Suite 1330        )
                                           )
   Columbus, Ohio 43215                    )
                                           )
                                           )
   LA QUINTA HOLDINGS, INC.;               )
   Serve its Registered Agent:             )
                                           )
                                           1
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 2 of 97 PAGEID #: 586




   Corporate Creations Network, Inc.    )
                                        )
   3411 Silverside Road
                                        )
   Tatnall Building – Suite 104         )
                                        )
   Wilmington, Delaware 19810
                                        )
                                        )
                                        )
   LA QUINTA FRANCHISING LLC;
                                        )
   Serve its Registered Agent:          )
                                        )
   Corporate Creations Network, Inc.
                                        )
   119 E. Court Street                  )
                                        )
   Cincinnati, Ohio 45202
                                        )
                                        )
                                        )
   LA QUINTA MANAGEMENT LLC;
                                        )
   Serve its Registered Agent:          )
                                        )
   Corporate Creations Network, Inc.
                                        )
   119 E. Court Street                  )
                                        )
   Cincinnati, Ohio 45202
                                        )
                                        )
                                        )
  AMERICAN HOTEL AND LODGING
                                        )
  ASSOCIATION;                          )
                                        )
  1250 Eye Street NW, Suite 1100
                                        )
  Washington, D.C. 20005                )
                                        )
                                        )
  OHIO HOTEL AND LODGING                )
                                        )
  ASSOCITION,
                                        )
  175 S. Third Street, Suite 170        )
                                        )
  Columbus, Ohio 43215
                                        )
                          Defendants.   )




                                        2
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 3 of 97 PAGEID #: 587




                                FIRST AMENDED COMPLAINT

        COMES NOW the Plaintiff C.T., by and through the undersigned counsel, and

  respectfully submits her first amended complaint for damages and makes the following

  averments.

                                         INTRODUCTION

        1. For years, sex trafficking ventures have brazenly operated in and out of

  Defendants’ hotel properties throughout this country while Defendants continue to earn a

  profit at the expense of human life, human rights, and human dignity.

        2.   Red Roof Inn, Inc. (hereinafter “RRI”), Wyndham Hotels & Resorts, Inc.

  (hereinafter “Wyndham”), Best Western International, Inc. (hereinafter “BWI”), La

  Quinta Holdings, Inc. (hereinafter “LQH”), La Quinta Franchising, LLC (hereinafter

  “LQF”), and La Quinta Management LLC (hereinafter “LQM”) 1 knew, and should have

  known, for more than a decade that sex trafficking repeatedly occurred and continues to

  occur under their brand flag.

        3. Rather than taking timely and effective measures to thwart this epidemic,

  Defendants have instead turned a blind eye to evidence they knew or should have known

  were signs of sex trafficking in their hotels, enjoying the benefits derived from trafficking,

  including but not limited to room rental fees and branding.

        4. This action for damages is brought by the Plaintiff, a survivor of sex trafficking

  hereinafter identified by her initials C.T., under the federal William Wilberforce

  Trafficking Victims Protection Reauthorization Act of 2008 (hereinafter “TVPRA”).


  1
   Collectively, Wyndham, BWI, LQH, and RRI may be referred to as “Defendant Hotels” or “Hotel
  Defendants.” Separately, La Quinta Holdings, Inc., La Quinta Franchising, LLC, and La Quinta
  Management, LLC may collectively be referred to as the “La Quinta Defendants.”
                                                    3
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 4 of 97 PAGEID #: 588




       5. Plaintiff C.T. is a survivor of sex trafficking. At the age of 19, Plaintiff was sold

  via commercial sex transactions at Defendants’ hotel properties through force, fraud, and

  coercion. C.T. was preyed upon by traffickers who bought, sold, and required her to

  subdue herself sexually to strangers. As she endured years of brutal physical assaults,

  psychological torment, verbal abuse, and false imprisonment at the Defendants’ hotel

  properties, Defendants turned a blind eye to continue to profit from this ongoing illegal

  sex venture.

       6. The Plaintiff now brings this action for damages against the Defendants listed

  herein. Each of the Defendants, in violation of 18 U.S.C. § 1595, knowingly benefited

  from facilitating a venture that they knew, or at the very least should have known, to be

  engaging in sex trafficking in violation of 18 U.S.C. § 1591(a). Moreover, Defendants

  conspired with each other to violate 18 U.S.C. § 1595.

       7. C.T. was advertised on www.craigslist.com and other websites, physically

  tortured, and sexually exploited by force at Defendants’ hotels, including the Days Inn,

  La Quinta Inn, Travelodge, Best Western Inn (BWI), and Red Roof Inn (RRI).

       8. As a direct and proximate result of Defendants Wyndham, BWI, RRI, and La

  Quinta’s refusals to provide adequate remedies and safety measures against human

  trafficking on their hotel properties, C.T. was sex trafficked, sexually exploited, and

  victimized repeatedly at Days Inn, Best Western Inn, Travelodge, La Quinta, and Red Roof

  Inn brand hotels.

       9. The Plaintiff brings this action pursuant to the Trafficking Victims Protection

  Reauthorization Act 18 U.S.C. §1595, Conspiracy to Violate the Trafficking Victims

  Protection Reauthorization Act 18 U.S.C. §1595, and Civil Conspiracy against the

                                                4
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 5 of 97 PAGEID #: 589




  Defendants who enabled, harbored, held, facilitated, or otherwise financially benefited, or

  any combination of the foregoing, from a sex trafficking venture in which C.T. was

  trafficked for sex, sexually exploited, and victimized in violation of the TVPRA.

                                                   PARTIES

        10. Plaintiff C.T. is a natural person who is a resident and citizen of Florida.

                  a. Plaintiff C.T. was 19 years old when she was first sold for the purposes

                      of commercial sex. Plaintiff is a victim of trafficking pursuant to 22

                      U.S.C. §7102 (15) and 18 U.S.C. §1591 (a), and a victim of a “severe

                      form of trafficking” as it is defined under 22 U.S.C §7102 (14).

                  b. Due to the sensitive and intimate nature of the issues, Plaintiff C.T.

                      requests this Court to grant a protective order pursuant to Federal Rule

                      of Civil Procedure 26(c) to permit her to proceed under a pseudonym to

                      ensure Defendants keep Plaintiff’s identity confidential throughout the

                      pendency of the lawsuit and thereafter. 2

                  c. Generally, under the Federal Rules of Civil Procedure, pleadings must

                      state the name of all parties. 3 However, there are exceptions when the

                      issues involved are of a sensitive and highly personal nature. 4 For good


  2
    In cases where the plaintiffs have demonstrated a need for anonymity, the district court should use its
  powers to manage pretrial proceedings under Fed. R. Civ. P. 16(b), and to issue protective orders limiting
  disclosure of the party’s name under Fed. R. Civ. P. 26(c), to preserve the party’s anonymity to the greatest
  extent possible without prejudicing the opposing party’s ability to litigate the case. Does I thru XXIII v.
  Advanced Textile Corp., 214 F.3d 1058, 1069 (9th Cir. 2000).
  3
    Fed. R. Civ. P. 10(a).
  4
    A district court must balance the need for anonymity against the general presumption that the parties’
  identities are public information and the risk of unfairness to the opposing party. See e.g.,M.M. v. Zavaras,
  139 F.3d 798, 803 (10th Cir.1998); James v. Jacobson, 6 F.3d at 238 (4th Cir. 1993); Doe v. Frank, 951 F.2d
  320, 323–24 (11th Cir.1992); Doe v. Stegall, 653 F.2d at 186 (5th Cir. 1981); see also Doe v. Frank, 951 F.2d
  320, 323 (11th Cir. 1992) (holding that a plaintiff should be permitted to proceed anonymously in cases
  involving matters of a highly sensitive and personal nature, real danger of physical harm, or where the injury
  litigated against would be incurred as a result of the disclosure of the plaintiff’s identity).
                                                        5
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 6 of 97 PAGEID #: 590




                       cause, the Court may issue an order to protect a party or person from

                       annoyance, embarrassment, oppression, or undue burden or expense. 5

                  d. Here, pseudonym status is warranted because this litigation will involve

                       the disclosure of stigmatizing sexual information. Plaintiff fears stigma

                       from her family, friends, employer, and community if her true identity

                       was revealed in the public record.

                  e. Plaintiff should not be compelled to disclose her identity in order to

                       maintain her privacy and safety. Plaintiff’s privacy interest substantially

                       outweighs the customary practice of judicial openness. 6

                  f. Moreover, Defendants will not be prejudiced. Plaintiff simply seeks

                       redaction of Plaintiff’s personally identifying information from the

                       public docket and assurances that Defendants will not use or publish

                       Plaintiff’s identities in a manner that will compromise her safety,

                       personal life, or future employment prospects.

        11. Defendant Red Roof Inns, Inc. (“RRI”) is a large hotel brand with over 550

  properties worldwide. 7 It is an Ohio corporation and can be served with service of

  process through its registered agent Corporation Service Company, 50 West Broad

  Street, Suite 1330, Columbus, Ohio 43215.

                  a. Red Roof Inn has its principal place of business in New Albany, Ohio.

                       Defendant RRI regularly conducts business in the state of Ohio.


  5
    Fed. R. Civ. P. 26(c).
  6
    Does I thru XXIII v. Advanced Textile Corp., supra n.2 at 1068 (the court joined its 4th, 5th, 10th, and 11th
  sister circuits in holding that a party may preserve his or her anonymity in judicial proceedings in special
  circumstances when the party’s need for anonymity outweighs prejudice to the opposing party and the
  public’s interest in knowing the party’s identity).
  7
    RedRoof, Media Center, available at https://www.redroof.com/media/.
                                                         6
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 7 of 97 PAGEID #: 591




             b. The claims in the lawsuit arise, in part, from RRI’s conspiracy with

                other defendants related to business and contracts that took place in

                Ohio as well as other states.

             c. Red Roof Inn® is a RRI brand property. RRI owns, supervisors, and/or

                operates the Red Roof Inn® located at 13000 North Cleveland Avenue

                Fort Myers, Florida 33903.

             d. Defendant RRI and the Red Roof Inn® are a single and joint employer

                with a high degree of interrelated, intermingled, and unified operations at

                the Red Roof Inn® hotel where the Plaintiff was trafficked for sex.

                Defendant RRI and the Red Roof Inn® each share the common policies

                and practices complained of herein.

             e. Defendant RRI and the Red Roof Inn® jointly employ or ratify the

                employment of individuals through horizontal joint employment and or

                vertical joint employment.

             f. RRI is considered an employer of the employees at Red Roof Inn® under

                federal labor regulations.

             g. As an integrated enterprise and or joint employer, Defendant RRI and the

                Red Roof Inn® are separately and jointly responsible for compliance with

                all applicable laws.

             h. As an integrated enterprise and or joint employer, Defendant RRI and the

                Red Roof Inn® are jointly and severally liable for any damages caused by

                employees.

             i. As hotel operator, Defendant RRI controls the training and human

                                                7
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 8 of 97 PAGEID #: 592




                  trafficking   or   other   related   policies,   including   decisions   on

                  implementation and execution of policy for its branded properties

                  including the Red Roof Inn® hotel where C.T. was trafficked.

               j. Defendant RRI maintains data in server logs and internet files that could

                  be used to help prevent human trafficking, but it fails to use this data for

                  the prevention of human trafficking.

               k. Through its relationship with the Red Roof Inn® hotel where C.T. was

                  trafficked and the perpetrator who trafficked C.T. at the Red Roof Inn®

                  hotel, Defendant RRI knowingly benefited or received something of

                  value from its facilitation of or participation in a venture which it knew

                  or should have known had engaged in sex trafficking.

               l. RRI benefits financially from room rentals and other incidentals

                  recognized by renting rooms in which the Plaintiff was sex trafficked

       12. Defendant Wyndham Hotels and Resorts, Inc. (“Wyndham”) is one of the

  largest hotel brands in the world with nearly 9,000 branded properties in more than

  eighty (80) countries. It is a Delaware corporation and can be served by its registered

  agent Corporate Creations Network, Inc., 3411 Silverside Road, Tatnall Building Suite

  104, Wilmington, Delaware 19810.

               a. Defendant Wyndham Hotels and Resorts, Inc. is the successor entity to

                  Wyndham Worldwide Corporation. Defendant Wyndham Hotels and

                  Resorts, Inc. retains successor liability for wrongful acts of its predecessor

                  Wyndham Worldwide Corporation.

                      i. Defendant Wyndham owns, supervises, operates, and/or has its


                                               8
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 9 of 97 PAGEID #: 593




                              brand on 163 hotels within the state of Ohio. 8

                           ii. The claims in the lawsuit arise, in part, from Wyndham’s

                              conspiracy with other defendants (described in further detail below)

                              related to business and contracts that took place in Ohio as well as

                              other states.

                           iii. Defendant Wyndham conducts and operates business throughout

                              the state of Ohio. Defendant Wyndham further engages in business

                              associations and is regularly in contact with Defendant RRI, which

                              is headquartered in Ohio.

                           iv. Wyndham is subject to the jurisdiction of this Court because it

                              regularly transacts business in Ohio, operates dozens of hotels in

                              Ohio, contracts to supply services in Ohio, caused indivisible

                              injuries to Plaintiff, and profited from an illegal sex trafficking

                              venture at its hotels.

                           v. Defendant Wyndham controls the training, education requirements,

                              online access policies, and human trafficking or other related

                              policies, including decisions on implementation and execution of

                              policy for its branded properties such as the Days Inn by Wyndham

                              and Travelodge by Wyndham, including those in Ohio.

                           vi. Defendant Wyndham is considered an employer under federal labor

                              regulations.

                           vii. Defendant Wyndham maintains data in server logs and internet



  8
      See https://www.wyndhamhotels.com/locations.
                                                       9
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 10 of 97 PAGEID #: 594




                       files that could be used to help prevent human trafficking, but it

                       fails to use this data for the prevention of human trafficking.

              b. In 2006, Days Inn® by Wyndham (“Days Inn®”) properties were acquired

                 by Wyndham Hotels and Resorts, Inc., who currently owns, supervises,

                 and/or operates the Days Inn® located at 11435 S. Cleveland Avenue Fort

                 Myers, Florida 33907.

                    i. Defendant Wyndham and the Days Inn® by Wyndham are a single

                       and joint employer with a high degree of interrelated, intermingled,

                       and unified operations at the Days Inn® by Wyndham Defendant

                       hotel where the Plaintiff was trafficked for sex. Defendant

                       Wyndham and the Days Inn® by Wyndham each share the

                       common policies and practices complained of herein.

                    ii. Defendant Wyndham and the Days Inn® jointly employ or ratify

                       the   employment      of   individuals   through    horizontal    joint

                       employment and or vertical joint employment.

                    iii. Defendant Wyndham and the Days Inn® are considered employers

                       of the Days Inn employees under federal labor regulations.

                    iv. As an integrated enterprise and or joint employer, Defendant

                       Wyndham and the Days Inn® are separately and jointly responsible

                       for compliance with all applicable laws.

                    v. As an integrated enterprise and or joint employer, Defendant

                       Wyndham and the Days Inn® are jointly and severally liable for

                       any damages caused by employees.

                                            10
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 11 of 97 PAGEID #: 595




                    vi. As a hotel operator, Defendant Wyndham controls the training

                        and human trafficking or other related policies, including

                        decisions on implementation and execution of policy for its

                        branded properties including the Days Inn® hotel where C.T. was

                        trafficked. Through its relationship with the staff at the Days Inn®

                        where C.T. was trafficked and the perpetrator who trafficked C.T.

                        at Days Inn® hotels, Defendant Wyndham knowingly benefited or

                        received something of value from its facilitation of or

                        participation in a venture which it knew or should have known

                        had engaged in sex trafficking.

                    vii. Days Inn® contracts to supply goods and services in the state of

                        Ohio.

                    viii.       The claims in the lawsuit arise, in part, from Days Inn®’s

                        conspiracy with other defendants (described in further detail below)

                        related to business and contracts that took place in Ohio as well as

                        other states.

                    ix. Wyndham benefits financially from room rentals and other

                        incidentals recognized by renting rooms in which the Plaintiff

                        was sex trafficked.

              c. In 2006, Travelodge® (“Travelodge®”) properties were acquired by

                 Wyndham Hotels and Resorts, Inc. (“Wyndham”), who currently owns,

                 supervises, and/or operates the Travelodge® located at 4760 S. Cleveland

                 Avenue Fort Myers, Florida 33907.

                                              11
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 12 of 97 PAGEID #: 596




                    i. Defendant Wyndham and the Travelodge® by Wyndham are a

                       single and joint employer with a high degree of interrelated,

                       intermingled, and unified operations at the Travelodge® by

                       Wyndham Defendant hotel where the Plaintiff was trafficked for

                       sex. Defendant Wyndham and the Travelodge® by Wyndham each

                       share the common policies and practices complained of herein.

                    ii. Defendant Wyndham and the Travelodge® jointly employ or ratify

                       the   employment     of   individuals   through   horizontal    joint

                       employment and or vertical joint employment.

                    iii. As an integrated enterprise and or joint employer, Defendant

                       Wyndham and the Travelodge® are separately and jointly

                       responsible for compliance with all applicable laws.

                    iv. As an integrated enterprise and or joint employer, Defendant

                       Wyndham and the Travelodge® are jointly and severally liable for

                       any damages caused by employees.

                    v. Defendant Wyndham and the Travelodge® are considered

                       employers under federal labor regulations.

                    vi. As a hotel operator, Defendant Wyndham controls the training

                       and human trafficking or other related policies, including

                       decisions on implementation and execution of policy for its

                       branded properties including the Travelodge hotel where C.T.

                       was trafficked.

                    vii. Through its relationship with the staff at the Travelodge® where


                                           12
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 13 of 97 PAGEID #: 597




                               C.T. was trafficked and the perpetrator who trafficked C.T. at

                               Travelodge® hotels, Defendant Wyndham knowingly benefited or

                               received something of value from its facilitation of or

                               participation in a venture which it knew or should have known

                               had engaged in sex trafficking.

                           viii.      Travelodge® contracts to supply goods and services in the

                               state of Ohio.

                           ix. The claims in the lawsuit arise, in part, from Travelodge®’s

                               conspiracy with other defendants (described in further detail below)

                               related to business and contracts that took place in Ohio as well as

                               other states.

                           x. Wyndham benefits financially from room rentals and other

                               incidentals recognized by renting rooms in which the Plaintiff

                               was sex trafficked.

         13. Defendant Best Western International, Inc. (“BWI”) is one of the largest hotel

   brands in the world. It is a global network of more than 4,200 hotels. It can be served by

   its registered agent The Prentice-Hall Corporation System, Inc., 50 West Broad Street,

   Suite 1330, Columbus, Ohio 43215.

                  a. In the state of Ohio, Defendant BWI owns, supervises, operates, and/or

                       has it brand on approximately 44 hotels, including 10 hotels directly in

                       Columbus, Ohio.9

                  b. Defendant BWI conducts and operates business throughout the state of
   9
    See https://www.bestwestern.com/en_US/hotels/destinations/united-states/great-lakes/ohio html; see also
   https://www.bestwestern.com/en_US/hotels/destinations/united-states/great-lakes/ohio/central-
   ohio/columbus.html.
                                                       13
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 14 of 97 PAGEID #: 598




                 Ohio. Best Western® further engages as a member in business trade

                 associations and is regularly in contact with Defendant RRI, which is

                 headquartered in Ohio.

              c. BWI is subject to the jurisdiction of this Court because it regularly

                 transacts business in Ohio, operates dozens of hotels in Ohio, contracts

                 to supply services in Ohio, caused indivisible injuries to Plaintiff, and

                 profited from an illegal sex trafficking venture at its hotels.

              d. The claims in the lawsuit arise, in part, from BWI’s conspiracy with

                 other defendants (described in further detail below) related to business

                 and contracts that took place in Ohio as well as other states.

              e. Best Western® is a BWI brand property. BWI owns, supervises, and/or

                 operates the Best Western® located at 4400 Ford Street Fort Myers,

                 Florida 33916.

              f. Defendant BWI and the Best Western® are a single and joint employer

                 with a high degree of interrelated, intermingled, and unified operations at

                 the Best Western® hotel where the Plaintiff was trafficked for sex.

                 Defendant BWI and the Best Western® each share the common policies

                 and practices complained of herein.

              g. Defendant BWI and the Best Western® jointly employ or ratify the

                 employment of individuals through horizontal joint employment and or

                 vertical joint employment.

              h. As an integrated enterprise and or joint employer, Defendant BWI and the

                 Best Western® are separately and jointly responsible for compliance with

                                              14
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 15 of 97 PAGEID #: 599




                 all applicable laws.

              i. As an integrated enterprise and or joint employer, Defendant BWI and the

                 Best Western® are jointly and severally liable for any damages caused by

                 employees.

              j. Defendant BWI and the Best Western® are considered employers under

                 federal labor regulations.

              k. As hotel operator, Defendant BWI controls the training and human

                 trafficking   or   other     related   policies,   including   decisions   on

                 implementation and execution of policy for its branded properties

                 including the Best Western® hotel where C.T. was trafficked.

              l. Defendant BWI maintains that it considers guest safety and security to

                 be important and requires the hotels in its portfolio to comply with BWI

                 brand standards and all local, state, and federal laws.

              m. Defendant BWI maintains data in server logs and internet files that

                 could be used to help prevent human trafficking, but it fails to use this

                 data for the prevention of human trafficking.

              n. Through its relationship with the Best Western® hotel where C.T. was

                 trafficked and the perpetrator who trafficked C.T. at the Best Western®

                 hotel, Defendant BWI knowingly benefited or received something of

                 value from its facilitation of or participation in a venture which it knew

                 or should have known had engaged in sex trafficking.

              o. BWI benefits financially from room rentals and other incidentals

                 recognized by renting rooms in which the Plaintiff was sex trafficked.

                                               15
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 16 of 97 PAGEID #: 600




        14. Defendant La Quinta Holdings, Inc. (“LQH”) is a large hotel brand. It is a

   Texas corporation and can be served by its registered agent, Corporate Creations

   Network Inc., at 3411 Silverside Road – Tatnall Building, Suite 104, Wilmington,

   Delaware 19810.

              a. Defendant La Quinta Franchising, LLC (“LQF”) is a wholly owned

                     subsidiary of La Quinta Holdings, Inc. (“LQH”). It is a Texas

                     corporation and can be served by its registered agent Corporate

                     Creations Network, Inc., 119 E. Court Street, Cincinnati, Ohio 45202.

              b. Defendant La Quinta Management, LLC (“LQM”) is a wholly owned

                     subsidiary of La Quinta Holdings, Inc. (“LQH”). It is a Texas

                     corporation with an Ohio branch located at 120 Standor Avenue,

                     Mansfield, Ohio 44906 and can be served by its registered agent

                     Corporate Creations Network, Inc., 119 E. Court Street, Cincinnati,

                     Ohio 45202.

              c. LQH, together with its fully owned subsidiaries, La Quinta Franchising,

                     LLC (“LQF”) and La Quinta Management, LLC (“LQM”) (hereinafter

                     collectively the “La Quinta Defendants”) conducts and operates

                     business throughout the state of Ohio. The La Quinta Defendants further

                     engage in business associations and is regularly in contact with

                     Defendant Red Roof, which is headquartered in Ohio.

              d. LQH is subject to the jurisdiction of this Court because it regularly

                     transacts business in Ohio, operates dozens of hotels in Ohio, contracts

                     to supply services in Ohio, caused indivisible injuries to Plaintiff, and

                                                16
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 17 of 97 PAGEID #: 601




                       profited from an illegal sex trafficking venture at its hotels.

                  e. La Quinta Inn® is an LQH brand property. La Quinta Defendants

                       owned, supervised, and/or operated the La Quinta Inn® located at 4850

                       S. Cleveland Avenue Fort Myers, Florida 33907. 10

                  f. La Quinta Defendants and the La Quinta Inn® are a single and joint

                       employer with a high degree of interrelated, intermingled, and unified

                       operations at the La Quinta Inn® hotel where the Plaintiff was trafficked

                       for sex. La Quinta Defendants and the La Quinta Inn® each share the

                       common policies and practices complained of herein.

                  g. La Quinta Defendants and the La Quinta Inn® jointly employ or ratify the

                       employment of individuals through horizontal joint employment and or

                       vertical joint employment.

                  h. As an integrated enterprise and or joint employer, La Quinta Defendants

                       and the La Quinta Inn® are separately and jointly responsible for

                       compliance with all applicable laws.

                  i. As an integrated enterprise and or joint employer, La Quinta Defendants

                       and the La Quinta Inn® are jointly and severally liable for any damages

                       caused by employees.

                  j. La Quinta Defendants and the La Quinta Inn are considered employers

                       under federal labor regulations.

                  k. As hotel operators, La Quinta Defendants controls the training and

                       human trafficking or other related policies for its branded properties
   10
    Upon information and belief, as of May 2018, the La Quinta hotel brand was acquired by Defendant
   Wyndham. However, during the time that Plaintiff C.T. was trafficked for sex, the La Quinta Inn was owned,
   managed, supervised, and/or operated by Defendant LQH.
                                                      17
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 18 of 97 PAGEID #: 602




                   including decisions on implementation and execution of policy for its

                   branded properties including the La Quinta Inn® hotel where C.T. was

                   trafficked.

                l. La Quinta Defendants maintains that they consider guest safety and

                   security to be important and requires the hotels in its portfolio to comply

                   with La Quinta brand standards and all local, state, and federal laws.

                m. Through its relationship with the La Quinta Inn® hotel where C.T. was

                   trafficked and the perpetrator who trafficked C.T. at the La Quinta Inn®

                   hotel, La Quinta Defendants knowingly benefited or received something

                   of value from its facilitation of or participation in a venture which it

                   knew or should have known had engaged in sex trafficking.

                n. La Quinta Defendants maintain data in server logs and internet files that

                   could be used to help prevent human trafficking, but it fails to use this

                   data for the prevention of human trafficking.

                o. La Quinta Defendants benefit financially from room rentals and other

                   incidentals recognized by renting rooms in which the Plaintiff was sex

                   trafficked.

        15. Defendant American Hotel & Lodging Association (“AHLA”) is a corporation

   organized under the laws of Delaware, with its principal place of business in Secaucus,

   New Jersey. At all relevant times, upon information and belief, Wyndham, La Quinta,

   RRI, and BWI have been active members of AHLA. AHLA may be served with process

   of this Court via service on its registered agent, Incorp. Services, Inc. at 919 North

   Market Street, Suite 950 Wilmington, Delaware 19801.

                                               18
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 19 of 97 PAGEID #: 603




                    a. At all relevant times, upon information and belief, AHLA was a national

                        trade association and professional organization representing the hotel

                        industry for the purpose of, and in fact, interacting with and influencing

                        local, state and federal governmental agencies on issues related to,

                        among other things, the human trafficking epidemic. AHLA is the

                        “singular voice representing every segment of the hotel industry

                        including major chains, independent hotels, management companies,

                        REIT’s, bed and breakfasts, industry partners, and more.” 11 The actions

                        of Defendant AHLA have had repercussions throughout the hotel

                        industry in Ohio, and in all states of the United States.         AHLA

                        purposefully avails itself to the state of Ohio and the citizens of Ohio

                        through its advocacy and representation of its Ohio members.

            16. Defendant Ohio Hotel Lodging Associations (“OHLA”) is a corporation

   organized under the laws of Ohio, with its principal place of business in Columbus, Ohio.

   At all relevant times, upon information and belief, Wyndham, La Quinta, RRI, and BWI

   have been active members of OHLA. OHLA may be served with process of this Court

   via service on its registered agent, Joseph Thomas Savarise at 175 S. Third Street, Suite

   170 Columbus, Ohio 43215.

                    a. At all relevant times, upon information and belief, OHLA is an Ohio a

                        trade association and professional representing the hotel industry for the

                        purpose of, and in fact, interacting with and influencing local, state and

                        federal governmental agencies on issues related to, among other things,


   11
        See https://www.ahla.com/who-we-are
                                                   19
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 20 of 97 PAGEID #: 604




                        the human trafficking epidemic. Upon information and belief, OHLA

                        provided and continues to provide advocacy, information, education,

                        and resources to Ohio’s hospitality industry in order to promote and

                        grow Ohio’s travel economy. 12 The actions of OHLA have had

                        repercussions throughout the hotel industry in Ohio and purposely avails

                        itself to the state of Ohio and the citizens of Ohio. OHLA oversees

                        lodging councils several cities across the state. 13

            17. Whenever reference is made in this Complaint to any act, deed, or conduct of

   the Defendants, the allegation is that the Defendants engaged in the act, deed, or conduct

   by or through one or more of their officers, directors, agents, employees, or

   representatives who was actively engaged in the management, direction, control, or

   transaction of the ordinary business and affairs of the Defendants.

                                    JURISDICTION AND VENUE

            18. This Honorable Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 because

   this action arises under the Constitution, laws, or treaties of the United States.

            19. Furthermore, this Honorable Court has subject matter jurisdiction over this

   action pursuant to 28 U.S.C. § 1332(a) based on complete diversity of citizenship

   between Plaintiff and all Defendants. The amount in controversy exceeds $75,000.

            20. Venue is proper in this District Court as this District Court is a judicial district

   where Defendants are subject to personal jurisdiction in accordance with 28 U.S.C. §

   1391(b)(3).

            21. This Court has general jurisdiction under Ohio’s long arm statute. O.R.C. §

   12
        See http://www.ohiolodging.com/aws/OHLA/pt/sp/home_page
   13
        See http://www.ohiolodging.com/aws/OHLA/pt/sp/about
                                                     20
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 21 of 97 PAGEID #: 605




   2307.382.

         22. Venue is proper in this district pursuant to 28 U.S.C. §1391 because a

   substantial part of the events or omissions giving rise to the claims asserted in this action,

   including the Defendants’ misconduct and omissions, occurred in the judicial district

   where this action is brought.

         23. Defendants have consensually submitted to the jurisdiction of Ohio and have

   purposefully availed themselves of the privilege of conducting acts in Ohio through their

   dominion and control over their respective brands with brand subsidiaries, brand property

   subsidiaries, and operating hotels, and day-to-day operation of the hotels, and thus,

   invoking the benefits and protections of the laws in Ohio; Ohio has an equally strong

   interest in protecting and assuring the safety of persons within its State.

         24. Defendants have consensually submitted to the jurisdiction of Ohio and have

   purposefully availed themselves of the privilege of conducting acts in Ohio which is

   imputed through the conduct of brand subsidiaries, brand property subsidiaries, and

   operating hotels as a result of Defendants’ control over its brand, thus, invoking the

   benefits and protections of the laws in Ohio; Ohio has an equally strong interest in

   protecting and assuring the safety of persons within its State; and Ohio has an interest in

   ensuring conspiracies regarding human trafficking do not occur in its state and that

   corporations headquartered in its state do not engage in such conspiracies.

         25.      Ohio is an acknowledged epicenter of human trafficking, and serves as a

   central ground where Defendants conspired together to fail to implement measures

   legally mandated to protect victims such as C.T. Ohio is one of the states that has been

   hit hardest by the human trafficking epidemic. Ohio ranks fourth in the nation for the

                                                 21
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 22 of 97 PAGEID #: 606




   “highest number of human trafficking cases reported to the National Hotline, after highly

   populated states California, Texas and Florida.” 14

         26.        Traffickers find Ohio particularly attractive because it has both large

   urban centers and rural counties; a sizable transient and immigrant population; and five

   major highways with easy access to other states and Canada. The location of Ohio’s I-70

   and I-75 corridors is ideal for human and sex trafficking. 15 Because of these factors,

   human trafficking “is a pervasive crime that touches every region of the state with its

   destructive acts of injustice, devastating the lives of those impacted in Ohio’s cities,

   suburbs and rural communities.” 16

         27.        In evaluating the prevalence of human trafficking in Ohio, a recent study

   from the University of Cincinnati identified 1,032 known victims between 2014 and 2016

   and another 4,209 individuals at risk of being trafficked during the same period. 17

         28.        The FBI has named Toledo, Ohio as the fourth worst city in the country

   for human and sex trafficking. “An estimated 2,879 native Ohio adolescents are at risk

   for sex trafficking and another 1,078 have been trafficked into the sex trade over the

   course of a year.” 18


   14
      Ohio Human Trafficking Task Force Report 2019, Ohio Human Trafficking Task Force, January 2015 at 5,
   available at https://humantrafficking.ohio.gov/OhioHumanTraffickingTaskForceReport0119.pdf.
   15
      See Christen Johnson, Maggie Rechel, and Therese Zink, MD, MPH, Yes, Virginia, Sex and Human
   Trafficking are Problems in Ohio, The Ohio Family Physician, Spring 2015, available at
   https://medicine.wright.edu/sites/medicine.wright.edu/files/uploads/0/article/Human-Trafficking-Problems-
   in-Ohio.pdf
   16
      Ohio Human Trafficking Task Force Report 2019, Ohio Human Trafficking Task Force, January 2015 at 5,
   available at https://humantrafficking.ohio.gov/OhioHumanTraffickingTaskForceReport0119.pdf.
   17
      Valerie R. Anderson, Ph.D, Teresa C. Kulig, Ph.D., Christopher J. Sullivan, Ph.D., Estimating the
   Prevalence of Human Trafficking in Ohio, Ohio Office of Criminal Justice Services February 1, 2019
   available at
   https://humantrafficking.ohio.gov/links/Ohio_Human_Trafficking_Prevalence_Study_Full_Report.pdf.
   18
      Christen Johnson, Maggie Rechel, and Therese Zink, MD, MPH, Yes, Virginia, Sex and Human Trafficking
   are Problems in Ohio, The Ohio Family Physician, Spring 2015, available at
   https://medicine.wright.edu/sites/medicine.wright.edu/files/uploads/0/article/Human-Trafficking-Problems-
   in-Ohio.pdf
                                                      22
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 23 of 97 PAGEID #: 607




                        SEX TRAFFICKING UNDER FEDERAL LAW

           29.     The requirements for civil liability under TVPRA § 1595 on a beneficiary

   theory can be stated as follows: (1) the person or entity must “knowingly benefit[],

   financially or by receiving anything of value,” (2) from participating in a venture, (3) that

   the “person knew or should have known has engaged in an act in violation of this

   chapter.” 18 U.S.C. § 1595(a).

           30.     Sex trafficking is defined by the TVPRA under 22 U.S.C. § 7102, as “the

   recruitment, harboring, transportation, provision, obtaining, patronizing, or soliciting of a

   person for the purposes of a commercial sex act and in which the commercial sex act is

   induced by force, fraud, or coercion.” This definition combines the three elements of sex

   trafficking as a criminal offense: the act, the means, and the purpose.

                                    FACTUAL ALLEGATIONS

                         A.      THE SEX TRAFFICKING INDUSTRY

         31. Human trafficking is the world's fastest growing crime. 19 While the term

   ‘human trafficking’ incorporates all forced labor, the sex trafficking industry alone pulls

   in an estimated $99 billion each year making it the second largest illicit crime industry

   behind only the sale of all illegal drugs. 20

         32. Sex traffickers, or ‘pimps’, use threats, violence, manipulation, lies, debt

   bondage, and other forms of coercion to compel adults and children to engage in

   commercial sex acts against their will.


   19
      Human Trafficking is the World’s Fastest Growing Crime, THE ADVISORY BOARD (May 22, 2017,
   9:30 AM), https://www.advisory.com/daily-briefing/2017/05/22/human-trafficking.
   20
      Profits and Poverty: The Economics of Forced Labor, INTERNATIONAL LABOR ORGANIZATION
   (May 24, 2014), http://www.ilo.org/global/publications/ilo-bookstore/order-
   online/books/WCMS_243391/lang--en/index.htm.
                                                   23
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 24 of 97 PAGEID #: 608




         33. In 2010, the United States government released its Trafficking in Persons

   Report, which included an assessment of trafficking in the United States. The Trafficking

   in Persons Report 2010 stated that approximately 12.3 million adults and children were in

   forced labor, bonded labor, and force prostitution around the world, but that only 4,166

   trafficking prosecutions were successful in 2009. 21

         34. During a speech in New York City in September 2012, President Obama stated

   that human trafficking “ought to concern every person, because it is a debasement of our

   common humanity. It out to concern every community, because it tears at our social

   fabric. It ought to concern every business, because it distorts markets. It ought to concern

   every nation, because it endangers public health and fuels violence and organized

   crime.” 22

         35. Statistics released in 2014 by the International Labor Organization (“ILO”)

   showed that approximately 4.5 million people were victims of forced sexual exploitation

   globally and that the violation of their human rights yielded an estimated annual profit of

   $99 billion dollars for sex traffickers worldwide. 23 Put another way, the numbers showed

   that a sex trafficker’s annual profit per victim was approximately $22,000.00. 24

         36. A scholarly article published in 2015 estimated that pimps could earn

   $25,000.00 to $33,000.00 per week selling in the Atlanta, Georgia area. 25 This volume of


   21
      CNN Wire Staff, U.S. human trafficking report includes U.S. cases for first time, CNN.com (Jun. 14,
   2010), available at https://www.cnn.com/2010/US/06/14/human.trafficking/index.html#.
   22
      President Barack Obama, Remarks to the Clinton Global Initiative (Sept. 25, 2012), available at
   https://obamawhitehouse.archives.gov/the-press-office/2012/09/25/remarks-president-clinton-global-
   initiative.
   23
      International Labour Office, Profits and Poverty: The Economics of Forced Labour (2014), at 13, available
   at https://www.ilo.org/wcmsp5/groups/public/---ed_norm/---
   declaration/documents/publication/wcms_243391.pdf.
   24
      Id. at 15.
   25
      Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry, CORNELL
   HOSPITALITY REPORT, 15(15), 4 (2015).
                                                       24
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 25 of 97 PAGEID #: 609




   and profit from sex trafficking also aligned with internet advertising for the sex

   trafficking industry occurring in roughly the same time period. For example, in 2015, one

   advertisement in the Atlanta section of the www.backpage.com website triggered 181

   clients, and calls or texts from twenty-seven (27) men expressing interest – in a span of

   just ninety (90) minutes. 26

         37. In December 2015, President Obama appointed eleven (11) survivors of

   human trafficking to the inaugural United States Advisory Council on Human Trafficking

   to advise and make recommendations on federal anti-trafficking policies to the

   President’s Interagency Task Force to Monitor and Combat Trafficking in Persons. 27

         38. The United States Department of Justice (“DOJ”) brought 248 sex trafficking

   prosecutions in Fiscal Year 2015 and secured convictions against 291 sex traffickers. 28 In

   the previous year, DOJ convicted a total of 184 human traffickers (inclusive of labor

   trafficking) and in the subsequent year, DOJ convicted a total of 439 human traffickers

   (inclusive of labor trafficking). 29

         39. Despite efforts of governmental and non-governmental organizations to

   combat human trafficking, the hospitality industry as a whole, including Defendants,

   continued to lag behind in its efforts to prevent human trafficking. A 2015 study showed

   that forty-five percent (45%) of children who suffered sexual exploitation report that the

   sexual exploitation took place in a hotel. 30

         40. Even estimates by attorneys for the hospitality industry indicate that eight (8)
   26
      Id. at 5.
   27
      U.S. Dep’t of State, 2016 Trafficking in Persons Report (2016), at 41, available at
   https://www.state.gov/documents/organization/258876.pdf.
   28
      Id. at 389.
   29
      Human Rights First, Fact Sheet 2017 (2017), available at
   http://www.humanrightsfirst.org/sites/default/files/TraffickingbytheNumbers.pdf.
   30
      Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry, CORNELL
   HOSPITALITY REPORT, 15(15), 3-10 (2015).
                                                     25
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 26 of 97 PAGEID #: 610




   out of ten (10) arrests for human trafficking occur in or around hotels. 31 The 2016

   Trafficking in Persons Report issued by the United States Department of State also

   confirmed that human trafficking occurs in the hospitality industry in the United States. 32

          41. Between 2007 and March 2015, more than 1,400 human trafficking cases have

   been reported to the National Trafficking Resource Center. 33

          42.        “75% of survivors responding to Polaris’ survey reported coming into

   contact with hotels at some point during their exploitation… Unfortunately, 94% also

   disclosed that they never received any assistance, concern, or identification from hotel

   staff.” 34

          43.       Reports by the Polaris Project were received and reviewed by the

   executives, directors and managers of Wyndham, Best Western International, Red Roof

   Inns, Inc., and La Quinta Holdings, Inc.

          44.       Upon information and belief, other publicly available information

   regarding trafficking in hotels was received and reviewed by Defendants Wyndham,

   BWI, RRI, and LQH during the time period 2008 to 2010.

          45.       Upon information and belief, between at least 2008 to 2010, Defendant

   Wyndham held meetings among its executives, directors, and managers at which sex

   trafficking in its hotels was discussed.

          46.       Upon information and belief, between at least 2008 to 2010, Defendant


   31
      Rich Keating, Human Trafficking: What It Is And How It Impacts The Hospitality Industry, Presentation
   Delivered At AHIA Sprint Conference 2013, Washington, D.C., available at
   http://www.ahiattorneys.org/aws/AHIA/asset_manager/get_file/92983 (last visited Mar. 1, 2019).
   32
      U.S. Dep’t of State, supra n.31, at 387.
   33
      Polaris, Human Trafficking and the Hotel Industry (2015), available at
   https://polarisproject.org/resources/human-trafficking-and-hotel-industry.
   34
      Recommendations for Hotels and Motels, THE POLARIS PROJECT, https://polarisproject.org/hotels-
   motels- recommendations (last visited Apr. 21, 2020)
                                                       26
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 27 of 97 PAGEID #: 611




   RRI held meetings among its executives, directors, and managers at which sex trafficking

   in its hotels was discussed.

           47.    Upon information and belief, between at least 2008 to 2010, Defendant

   BWI held meetings among its executives, directors, and managers at which sex

   trafficking in its hotels was discussed.

           48.    Upon information and belief, between at least 2008 to 2010, Defendant

   LQH held meetings among its executives, directors, and managers at which sex

   trafficking in its hotels was discussed.

           49.    Upon information and belief, between at least 2008 to 2010, Defendants

   held meetings through its trade organizations in which sex trafficking in its hotels was

   discussed.

           50.    Upon information and belief, during at least the 2008 to 2010 time period,

   emails were exchanged by employees of Defendants’ respective brands that related to sex

   trafficking in hotels including Defendants’ hotels.

            B. DEFENDANTS’ COORDINATED FAILURE TO RESPOND TO SEX
                      TRAFFICKING THROUGH TRADE ASSOCIATIONS

           51.    Defendants jointly and individually failed to prevent trafficking on their

   properties, by engaging in coordinated efforts to refuse to assess, respond to, or provide

   an adequate response to sex trafficking issues they knew or should have known was

   occurring in their industry in a manner that would solve the problem.

           52.    Defendants also regularly coordinate and communicate with respect to

   other issues—for instance, avoiding liability as employers under federal and similar state

   laws.

           53.    Defendants agreed that human trafficking was a problem globally, but not
                                                27
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 28 of 97 PAGEID #: 612




   one brand admitted that human trafficking was a problem in their businesses at their

   brand locations.

         54.        As to the conspiracy, Defendants’ “solution” to the problem of human

   trafficking was always the same—to give lip service about more employee training, and

   to identify some red flags related to trafficking. But this employee training never really

   occurred en masse. For instance, according to the reporting in ECPAT’s reports, the

   actual number of employees trained is abysmal. Moreover, although the training may

   provide some information in identifying trafficking, it provides no clear message on

   training that will serve to eliminate human trafficking.

         55.        To curry more favor with the public, Defendants together, most often

   through state and national associations like the Ohio Hotel & Lodging Association

   (“OHLA”) and the American Hotel & Lodging Association (“AHLA”) 35—where

   Defendants are all members 36--advertise policies, practices, and procedures that can

   indicate a unified commitment to fighting human trafficking. 37

         56.        The AHLA and OHLA served as a forum for Defendants to discuss efforts

   related to human trafficking and as a voice from which the Defendants could address the

   issue with the public.

         57.        The AHLA and OHLA benefited from membership dues and fees that its
   35
      For more than 100 years, AHLA has been the foremost representative and advocate for the U.S. lodging
   industry and the only national association the represents all segments of an industry that is among the 10
   largest business sectors in America. From major global brands to the small inns and bed & breakfasts, AHLA
   provides a singular voice that brings together the industry’s multitude of constituents. AHLA is diverse and
   represents everyone from brand CEO’s to independent hotel owners, general managers, and hotel staff and is
   an integral contributor to the American economy. See American Hotel & Lodging Association, Who We Are,
   available at https://www.ahla.com/who-we-are (last visited Apr. 22, 2020).
   36
      See American Hotel & Lodging Association, Our Members, available at https://www.ahla.com/our-
   members.
   37
      See, e.g., NICHOLS, ANDREA J., SEX TRAFFICKING IN THE UNITED STATES (2016) (citing American Hotel
   and Lodging Association. 2012. “Industry Principles to Combat Human Trafficking.”
   http:/www.ahla.com/uploadedFiles/_Common/pdf/Trafficking_Principles_Industry_Update.pdf) (note that
   AHLA’s Industry Principles article has since been removed from its website).
                                                       28
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 29 of 97 PAGEID #: 613




   members generated as a result of human trafficking.

        58.       The AHLA and OHLA knew or should have known that Defendants used

   its associations as a means to avoid compliance with federal laws related to trafficking.

        59.       The AHLA and OHLA both include many articles related to human

   trafficking and what the industry has done to “fix” the problem. While much of this

   content expresses a deep concern for the issue of human trafficking, it reveals that no real

   effort has been undertaken to actually prevent the issue.

        60.       Hotel Defendants speak through their trade organizations seeking to

   conceal their lack of effort to combat human trafficking. Defendants minimized the

   extent of human trafficking in the industry and totally failed to implement, analyze and

   review policies that would at a minimum help record occurrences or suspected

   occurrences of trafficking.

        61.       In furtherance of their conspiracy, through national hotel industry trade

   associations, Defendants disseminated very specific talking points to provide to the

   government, law enforcement, the public, and the media. These talking points amounted

   to nothing but spin whereby defendants tote themselves as heroes.

        62.       As part of an industry wide conspiracy, Defendants failed to articulate a

   policy, process, or procedure that would measure the extent of the trafficking problem at

   their branded locations. They essentially all allowed their co-conspirators to perpetuate

   the lie that trafficking was not a problem on their brand properties. Moreover, Defendants

   did not articulate a policy, process, or procedure that could measure whether the

   “employee training” had the effect of reducing instances or expected in instances of

   human trafficking.


                                                29
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 30 of 97 PAGEID #: 614




        63.       Hotel Defendants collectively conspired and declined to implement

   policies that would likely have the effect of reducing the billions of dollars in sex

   trafficking profits. As a whole, Defendants did not call for stricter room rental

   requirements. For example, Defendants did not require ID or names of every person

   staying in the room; did not limit the number of people allowed to stay in a room; and did

   not require a credit or debit card to be placed on file with a name on it (accepting prepaid

   credit cards and even cash). In short, Defendants refused to communicate to traffickers

   “your business and your money are not welcome here.”

        64.       Through this conspiracy, Defendants were able to rest assured they would

   not have to implement actual effective policies and procedure. Given that human

   trafficking does more than $100 billion in business a year and the fact that a large percent

   of all trafficking ventures occur at hotels and motels—there can be no doubt that

   Defendants, as an industry, generate billions of dollars every year from human trafficking

   ventures. Therefore, through their conspiracy, Defendants were able to save the time and

   expense of implementing effective policies—time and money that (at least initially) do

   nothing but eliminate the steady revenue stream paid to the hotel industry every year.

        65.       Defendants’ actions as part of this conspiracy served to unfairly restrict

   trade and competition. Defendants guaranteed that they would not have to compete with a

   national branded property that put together a policy that eliminated trafficking from their

   branded properties While it would be challenging and expensive (both business expenses

   and lost revenues from traffickers) to implement effective policies, it is apparent that an

   effective policy would create a long term competitive advantage for the individual

   defendant. In short, a business that implemented an effective policy could easily provide


                                                30
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 31 of 97 PAGEID #: 615




   reportable data on how it reduced trafficking at its brand properties. Moreover, it could

   exploit the fact that other defendants are completely ignoring that a problem exists at

   their brand properties. The complying hotel could explain how other brand hotels will

   never be able to effectively battle the problem until they admit it exists on their

   properties. Thus, in the long run, an effective would generate public support and create

   brand loyalty, resulting in greater revenues and profits.

         66.        The American Hospitality & Lodging Education Institute (“AHLEI”), the

   nonprofit education and training arm of AHLA, served as a forum through which leaders

   of hospitality brands devised and distributed resources related to human trafficking to

   Defendants. 38

         67.        Defendants have been involved in AHLA, and other state and national

   associations such as OHLA, since at least 2008. 39

         68.        Moreover, many brands, such as Defendants Wyndham, LQH, BWI, and

   RRI have served on executive committees or as board members in AHLA or other state

   and national associations such as OHLA since at least 2008.

         69.        Defendants RRI, Wyndham, BWI, and LQH are well aware of the best

   policies, practices, and procedures and how they are advertised because Defendants, their

   representatives, and employees, hold various positions in management, boards, councils,

   and committees while the same or other representatives and employees are members who

   attend or present at events, conferences, and training seminars.

         70.        Through the AHLA, brands such as Wyndham have come together with


   38
      See Hospitality Net, Educational Institute Launches Online Course to Increase Awareness of Human
   Trafficking at Hotels, available at https://www hospitalitynet.org/news/4063525 html.
   39
      See American Hotel & Lodging Association, Partner State Associations, available at
   https://www.ahla.com/psa.
                                                      31
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 32 of 97 PAGEID #: 616




   other brand CEOs to advertise their commitment to policies such as the 5-Star Promise.40

   In 2018, in a “show of unity,” several major brands committed to the 5-Star Promise and

   advertised that they have since completed the remaining pillars of the pledge. 41 But this

   5-Star Promise amounts to no real promise to do anything to stop profiting from human

   trafficking.

         71.        Defendant hotels jointly benefited from participating in a venture that

   ensured sex trafficking occurred on each other’s premises—it ensured each Defendant

   could continue to profit from the sex trafficking ventures occurring on their premises and

   avoid costly changes related to complying with the TVPRA.

         72.        Defendant associations jointly benefit from the Defendant Hotels work to

   avoid compliance with the TVPRA and to continue reaping profits from sex trafficking.

         73.        Often the national and state associations work in unison to promote the

   industry and lodging business’ best interests. For example, AHLA and the Ohio Hotel

   and Lodging Association co-hosted an event in 2017 with Ohio Congressman Bob Latta

   at the Wingate by [Defendant] Wyndham Sylvania/Toledo hotel as part of AHLA’s

   “Heart of the House” hotel tour program. This event consisted of a tour of the Wingate

   hotel and afterwards a “roundtable discussion with AHLA, the Ohio Hotel & Lodging

   Association (“OHLA”), and more than two dozen local hoteliers on issues facing the

   industry. Topics included travel and tourism promotion, consumer protection, and the

   positive contribution hotels offer to the local community through job growth and



   40
      See American Hotel & Lodging Association, 5 Star Promise, available at https://www.ahla.com/5star (last
   visited Apr. 22, 2020); https://www.ahla.com/press-release/hotel-industry-announces-added-safety-measures-
   employees-builds-layers-security.
   41
      See https://www.ahla.com/press-release/hotel-industry-marks-significant-progress-toward-2020-
   nationwide-implementation
                                                      32
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 33 of 97 PAGEID #: 617




   economic development. 42

         74.         In another example, see Ohio Hotel and Lodging Association’s Twitter

   page that promotes AHLA’s anti-trafficking campaign, tags AHLA, and uses their

   recommended hashtag:




         75.         Defendants worked together through representation by AHLA and other

   hotel associations 43 to lobby, successfully, against legislation that would hold them

   accountable for human trafficking occurring at their hotels and to influence legislators’

   perceptions of the hotel industry’s role in human trafficking. 44


   42
      See American Hotel & Lodging Association, REP. LATTA TOURS WINGATE BY WYNDHAM
   SYLVANIA/TOLEDO, PARTICIPATES IN ROUNDTABLE WITH TWO DOZEN LOCAL HOTELIERS,
   available at American Hotel & Lodging Association.
   43
      “In partnership with AAHOA, AHLA, and other associations at the local and state levels, we took the high
   road – remaining unified and focused on the future. Thanks to their leadership, we have strengthened our
   industry and made critical changes to better serve our core constituents: team members, guests, and investors.
   “Our unified voice has tackled legislative affairs at statehouses, Congress, and even the White House,
   allowing us to stay in control of our own destiny.” A unified voice in hospitality, available at
   https://www.todayshotelier-
   digital.com/aahom/0119_january_2019/MobilePagedArticle.action?articleId=1450629#articleId1450629
   44
      “Whether at the local, state, or federal level, your business and all hoteliers benefit from increased
   representation of the hotel industry. Highlighting AAHOA’s efforts on human trafficking prevention, for
   example, can directly impact the way legislators perceive the role of hotels in human trafficking cases. Many
   state legislatures are currently considering holding hotels liable if a trafficker uses the premises to move or
                                                         33
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 34 of 97 PAGEID #: 618




         76.         As recently as January 2019, the hotel industry, through AHLA, has

   refused to acknowledge that compliance with federal law under the TVPRA requires

   implementing employee training and business policies and procedures. 45

         77.         Even though Defendants were aware of the best policies, practices, and

   procedures necessary to fight human trafficking and despite Defendants’ part in

   formulating, assessing, and promoting the best policies, practices and procedures

   together, Defendants failed to implement them by, among other acts, omissions and

   commissions described in this complaint:

                   a. Reducing the costs of training employees and managers how to spot

                       signs of human trafficking.

                   b. Failing to refuse room rentals or report guests to law enforcement; and

                   c. Lowering a number of security costs and measures that could have

                       combatted sexual trafficking and exploitation.

         78.         In 2010, the Christian Brothers Investment Services (“CBIS”) specifically

   noted that Defendant BWI “lack[s] programs to deal with child sexual exploitation.”46

   CBIS’ efforts were applauded by BWI, but ultimately ignored as BWI deflected its

   responsibility to prevent human trafficking elsewhere. 47


   exploit victims. In reality, hoteliers are working hard to combat trafficking in every way they can, including
   completing AAHOA’s awareness training offered through our partnerships with Businesses Ending Slavery
   & Trafficking (BEST) and Polaris. Instead of working separately to achieve the same goal, hoteliers can
   bridge this gap and show state officials that our industry can be a resource for them in their efforts to
   bring trafficking to an end.” Building relationships with lawmakers, Available at https://www.todayshotelier-
   digital.com/aahom/0519_may_2019/MobilePagedArticle.action?articleId=1481376#articleId1481376
   45
      AHLA, Unpacking Human Trafficking, See AHLA, Unpacking Human Trafficking,
   https://www.ahla.com/sites/default/files/Unpacking%20Human%20Trafficking-v4.pdf (asserting that training
   is only required under some state laws).
   46
      Christian Brothers Investment Services, Final Results of the Initiative On Hotels and Human Trafficking at
   the World Cup, at 2 (2010).
   47
      Response of Best Western International to the appeal of Christian Brothers Investment Services to take
   action to prevent human trafficking in South Africa, available at https://www.business-
   humanrights.org/sites/default/files/reports-and-materials/Best-Western-response-re-CBIS-trafficking-appeal-
                                                        34
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 35 of 97 PAGEID #: 619




         79.         To date, Hotel Defendants have failed to train all of their employees to

   look for signs of trafficking.

         80.         The failure to implement best policies, practices, and procedures was not

   an oversight by Defendants Wyndham, BWI, RRI, and LQH.

         81.         Defendants deliberately disregarded the implementation of best known

   policies, practices, and procedures to maintain profit.

         82.         Defendants knew that their expenses would increase if they hired more

   security personnel and funded more training programs. Additionally, Defendants would

   lose revenue by preventing human traffickers from renting rooms. The combination of

   increased expenses and lost revenue meant less profit. In fact, profits were the driving

   force of their hollow “No Room for Trafficking” campaigns, as they improved

   Defendants image without any real impact on operations.

         83.         Additionally, Defendants knew or should have known that unless they all

   implemented the best policies, practices and procedures, the Defendants who did would

   be at a competitive disadvantage to those that did not. Specifically, Defendants refused to

   implement best policies, practices, and procedures, and instead concocted and eyewash

   campaign, so that they would have less expenses and more revenue than Defendants who

   actually went through with implementation.

         84.         Therefore, Defendants knew their continuation of revenue and profit

   streams relied on Defendants’ collective ability to maintain the status quo which meant

   continuing to financially benefit from actions, omissions, and commissions that violated

   the TVPRA. Additionally, Defendants knew that joining a campaign to fight human

   trafficking could help their brand, even if they had no intention of following through with

   3-June-2010.doc
                                                 35
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 36 of 97 PAGEID #: 620




   actions to do so. As a result, Defendants had an incentive to communicate with each other

   about not highlighting, revealing, or even discussing each other’s failures in

   implementing best policies, practices and procedures.

        85.      Through common understanding and by design, Defendants created this

   perception as an industry that was tough on human trafficking to shield their actual

   policies, practices and procedures that helped them knowingly benefit financially, by

   maintaining profit and revenue, by participating in, and facilitating, the harboring and

   providing of C.T. for the purposes of commercial sex induced by force, fraud, or coercion

        86.      Without understanding and agreement from all Defendants, the marketing

   campaigns would not have been as wide spread and thus the failure to implement

   business-wide best policies, practices and procedures would have been more blatant.

        87.      The interaction and length of the relationships between and among the

   Defendants, such as their involvement in the century old AHLA, state associations like

   OHLA, and their partnerships with The Polaris Project, and ECPAT-USA, reflects a deep

   level of interaction and cooperation between Defendants in a tightly-knit industry. The

   Defendants were not separate groups operating in isolation or forced to work together in

   a closed system. Defendants operated together as a united entity, working together on

   multiple fronts, to engage in unlawful acts, omissions and commissions.

        88.      At all times relevant, in anticipation of litigation and regulatory action,

   AHLA and OHLA acted as a mouthpiece for its members, including the Hotel

   Defendants named herein. AHLA and OHLA are in large part reliant on funding from

   hotel industry companies and were motivated to minimize the impact legislative

   proposals had on industry brands, including the Hotel Defendants. Upon information and


                                               36
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 37 of 97 PAGEID #: 621




   belief, at all times relevant, AHLA and OHLA’s revenues have been predominantly

   generated through a dues system based in part on its members.

         89.        Defendants used their membership in associations and in other forms of

   collaboration to form agreements about their marketing approach and in determining the

   extent in which to utilize best policies, practices and procedures.

         C. DEFENDANTS’ PARTICIPATION IN SEX TRAFFICKING AT THEIR
                                                    PREMISES

         90.        Defendants played a crucial role in the sex trafficking industry. 48

         91.        Plaintiff understood when she stayed at defendants’ branded locations that

   those individuals working at the location were agents, representatives, and or employees

   of Defendants and were authorized to transact business on behalf of Defendants. Plaintiff

   understood that the money paid to book her room went to Defendants and Defendants’

   branded property. And Defendant Associations understood that their dues and fees were

   paid with those profits.

         92.        Hotel Defendants understood that employees at brand locations were

   considered employees of the Defendants and certainly were employed under their Brand

   standards. Indeed, Defendants through trade organizations attempted to fight the legal

   determination that employees at brand locations were Defendants’ employees.

         93.        For instance the hotel industry through OHLA tried to introduce

   legislation in order to avoid liability as an employer under federal laws. In a government

   affairs press release the association noted, “Joint employment standards have been

   problematic for lodging and other businesses since a 2015 decision by the National Labor


   48
     Giovanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility,
   CORNELL UNIVERSITY SCHOOL OF HOTEL ADMINISTRATION (2017),
   http://scholarship.sha.cornell.edu/honorstheses/3.
                                                       37
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 38 of 97 PAGEID #: 622




   Relations Board that redefined that relationship. The latest attempt to update this rule and

   limit the scope of liability was introduced this month by the U.S. Department of Labor.

   The proposed new rule would apply a test of four factors: whether the employer

   hires/fires the employee; supervises and controls the employee’s work schedule or

   conditions of employment; determines the employee’s rate and method of payment; and

   maintains the employee’s employment records.” 49

         94.       All of the documents signed, electronically and in paper form, to book a

   room, and advertisements of the Defendants’ property established that those individuals

   working at the property were working on behalf of Defendants (that own the brand

   property).

         95.       Each Defendant knowingly marketed and or provided goods or services to

   C.T.’s trafficker including but not limited to renting rooms, providing services available

   the property such as Wi-Fi access, food, seating in public areas, cleaning the room.

         96.       Defendants knew or should have known that the anonymity conveniently

   provided to buyers and pimps made their hotels ideal venues for sex trafficking.

         97.       Defendants knew or should have known that hotels are the top-reported

   venue where sex trafficking acts occur. 50

         98.       RRI knew or should have known that trafficking was taking place from at

   least 2008 to 2010 at the Red Roof Inn where Plaintiff was trafficked.

         99.       Wyndham knew or should have known that trafficking was taking place

   from at least 2008 to 2010 at the Days Inn and Travelodge hotels where Plaintiff was


   49
      OHLA, Government Affairs Update, April 3, 2019, available at
   http://ohiolodging.com/aws/OHLA/asset_manager/get_file/316892?ver=1573
   50
      National Human Trafficking Hotline Statistics, THE POLARIS PROJECT (2016),
   https://polarisproject.org/resources/2016-hotline statistics.
                                                   38
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 39 of 97 PAGEID #: 623




   trafficked.

         100.       LQH knew or should have known that trafficking was taking place from at

   least 2008 to 2010 at the La Quinta Inn where Plaintiff was trafficked.

         101.       BWI knew or should have known that trafficking was taking place from at

   least 2008 to 2010 at the Best Western Inn where Plaintiff was trafficked.

         102.       Defendants RRI, Wyndham, LQH, and BWI knew or should have known

   that traffickers used their hotels as hubs of operations. Inside, the victims, including

   Plaintiff, were harbored, raped, assaulted, and forced to obey and follow buyers who

   come to the hotel solely to purchase sex.

         103.       Defendants knew or should have known that their hotels are also venues

   of choice for buyers seeking an ‘out call,’ wherein the buyer rents a hotel room and the

   trafficker delivers the victim to the buyer’s room to complete the sordid transaction.

   Unsurprisingly, those on the demand side of this transaction (i.e. those purchasing sex)

   typically choose to engage in trafficking away from their home, naturally leading to the

   increased involvement of hotels, that stand to financially benefit.

         104.       At all relevant times herein, Defendants knew or should have known that

   sex trafficking in hotels was industry wide, included their hotels, and that a significant

   portion of all sex trafficking was taking place at its hotels. 51

         105. Due to the Defendants’ joint failures to act and their decision to conspire

   together to prevent the implementation of protections and measures to eradicate

   trafficking at their properties, hotels remain the venue of choice for sex trafficking. 52


   51
      Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry, CORNELL
   HOSPITALITY REPORT, 15(15), 3-10 (2015).
   52
      Hotels Initiative, THE POLARIS PROJECT, https://polarisproject.org/initiatives/hotels (last visited June
   19, 2019).
                                                        39
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 40 of 97 PAGEID #: 624




        106. Due to Defendants’ failures to enact policies and procedures to comply with

   the TVPRA, Defendants, in essence, turned a blind eye to human trafficking. Therefore,

   the Defendants’ failure to look into human trafficking is sufficient to conclude that

   Defendants knew or should have known of human trafficking that occurred at their

   respective locations.

        107. From at least 2008 to 2010 and to date, traffickers and buyers used and use

   hotel rooms, including those rented by Defendants, due to Defendants’ failures and/or

   refusals, both individually and collectively in conspiracy with one another, to adopt and

   enforce companywide anti-trafficking policies from the corporate to the property level, to

   train staff on what to look for and how to respond, and/or to establish safe and secure

   reporting mechanisms for those at the point of sale and booking for rooms.

        108. Upon information and belief, Defendants RRI, Wyndham, BWI, and LQH

   took no measures to prevent sex trafficking at its hotels or profiting from sex trafficking

   at its hotels, despite a duty to do so under the TVPRA. The decision not to implement

   measures to prevent sex trafficking was made both individually and collectively in

   conspiracy with one another.

        109. Upon information and belief, Defendants, through their employees, including

   executives, directors, and managers, both individually and collectively in conspiracy with

   one another, knowingly failed to take measures to prevent sex trafficking at their hotels

   or profiting from sex trafficking at its hotels, including the Red Roof Inn, Days Inn,

   Travelodge, Best Western Inn, and La Quinta Inn branded properties where Plaintiff was

   trafficked.

        110. Upon information and belief, Defendants, through their employees, including


                                                40
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 41 of 97 PAGEID #: 625




   executives, directors and managers, both individually and collectively in conspiracy with

   one another, decided not to take any measures to prevent sex trafficking at their hotels in

   order to conceal the fact that sex trafficking was occurring at their hotels.

         111. Traffickers and buyers capitalize on the Defendants’ general refusal to adopt

   and enforce companywide anti-trafficking policies from the corporate to the property

   level, train staff on what to look for and how to respond, and/or establish safe and secure

   reporting mechanisms for those at the point of sale.

         112. Traffickers, such as those who trafficked Plaintiff, and buyers capitalize on

   the Defendants’ general refusal to develop, review, manage, or establish internet security

   access systems within their hotels despite controlling, obtaining, and housing internet

   usage data for marketing purposes.

         113.       Every day, thousands of hotel employees across the county witness

   manifestations of sex trafficking and commercial exploitation. Thus, as brand managers,

   the Defendants have the greatest reach to prevent, identify and thwart sexual exploitation

   where it is most likely to occur. 53

         114.       But aside from their unique position in this epidemic, Defendants have the

   highest obligation to protect their guests from known dangers, including sex trafficking

   and sexual exploitation, and should be held accountable when they fail to comply. As

   aptly stated in a publication by the Cornell University School of Hospitality, “the

   hospitality industry is undoubtedly involved in the sex trafficking industry…and

   therefore has an inherent responsibility to deter the crime and can be liable for failing to


   53
     Combating Human Trafficking in the Hotel Industry, HUFFPOST (Jul. 22, 2015),
   https://www.huffpost.com/entry/combating-human-trafficking-in-the-hotel-industry_b_7840754 (last visited
   November 18, 2019).
                                                      41
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 42 of 97 PAGEID #: 626




   do so.” 54

         115.       Training hotel staff to identify the signs of sex trafficking and sexual

   exploitation is a critical and obvious legal obligation for the hospitality industry. The

   presence of sex trafficking and sexual exploitation in a hotel is frequently demonstrated

   by signs Defendants knew or should have known involved trafficking, although

   unutilized, underutilized, or ineffectively utilized, numerous well-researched trainings

   and toolkits have been published to the hotel industry over the last decade to help hotel

   staff in every position to identify the signs. 55

         116.       From check-in to check-out there are a number of indicators that

   traffickers and their victims exhibit during their stay at a hotel. With proper training and

   the implementation of reasonable security measures, including refusals to rent rooms to

   known traffickers engaged in sex trafficking, hospitality companies could prevent regular

   and rampant sex trafficking under their flag.

         117.       Defendants knew that the signs of sex trafficking at a hotel typically

   include more than one of the following: multiple unregistered visitors to a room, an

   excess of condoms in rooms, individuals carrying or flashing large amounts of cash,

   excessive amounts of cash stored in the room, renting two (2) rooms next door to each

   other, declining room service for several consecutive days, significant foot traffic in and

   out of room(s), men traveling with multiple women who appear unrelated, women known

   to be staying in rooms without leaving, women displaying physical injuries or signs of


   54
      Giavanna L. C. Cavagnaro, Sex trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL
   UNIVERSITY, SCHOOL OF HOTEL ADMINISTRATION (2017),
   http://scholarship.sha.cornell.edu/honorstheses/3.
   55
      DEPARTMENT OF HOMELAND SECURITY, Blue Campaign Toolkit, attached as “Exhibit A.”
   Available at:
   https://www.dhs.gov/sites/default/files/publications/blue-campaign/toolkits/hospitality-toolkit-eng.pdf.
                                                       42
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 43 of 97 PAGEID #: 627




   fear and anxiety, guests checking in with little or no luggage, hotel guests who prevent

   another individual from speaking for themselves, or a guest controlling another’s

   identification documents. 56

         118.        Furthermore, upon information and belief, Defendants lobbied and took

   funds under 22 U.S.C. § 7104, which provides federal grants for companies who vow to

   monitor and combat trafficking and help victims of sexual exploitation since 2003.57

   Instead of using those funds to develop programs to end trafficking, those funds were

   used to increase brand loyalty and recognition in the fight against trafficking.

         119.        Defendants—and the associations that Defendants, their representatives,

   and employees work with—advertise, through mediums like social media and websites,

   their dedication to fighting human trafficking.

         120.        Individually, Defendant Wyndham, who owns, operates, supervises, and

   or controls Defendant LQH’s brand, displays the following on its website: 58




   56
      Id. See also, Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for
   Hotels and their Employees, THE INSTITUTE TO ADDRESS CRIMINAL SEXUAL EXPLOITATION,
   Villanova University School of Law (2015), https://cseinstitute.org/wp-
   content/uploads/2015/06/Hotel_Policy_Paper-1.pdf; ECPAT-USA Anti-Trafficking Hotel Checklist,
   available at
   https://static1.squarespace.com/static/594970e91b631b3571be12e2/t/5cd329e8a4222f20baf5378b/155734269
   6892/ECPAT-USA_AntiTraffickingHotelChecklist.pdf
   57
      See, e.g., https://skift.com/2014/03/12/how-cellphone-photos-of-hotel-rooms-can-combat-sex-trafficking/
   (last visited Apr. 21, 2020) (Marriott secured $550,000 in federal grants to monitor and combat trafficking
   and help victims of sexual exploitation, but did not address evidence of sex trafficking in one of its St. Louis
   hotels).
   58
      See Wyndham Hotels & Resorts, Committed to Doing What’s Right, available at
   https://corporate.wyndhamhotels.com/social-responsibility/.
                                                         43
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 44 of 97 PAGEID #: 628




         121.         Like Defendant Wyndham, Defendant RRI commits itself to the idea that

   people should not be exploited. 59




         122.         Defendant BWI represents from its website that they will fight child

   exploitation. 60




   59
      See Red Roof, Social Responsibility, available at https://www redroof.com/corporate-responsibility/social-
   responsibility.
   60
      Best Western Hotels & Resorts, Protection of Children’s Rights, available at
   https://www.bestwestern.com/en_US/about/press-media/best-western-human-rights-policy.html.
                                                        44
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 45 of 97 PAGEID #: 629




         123.     But the truth is that Defendants never followed through with their

   commitments to fight human trafficking.

         124.     Defendants failure to implement policies and procedures, as well as laxed

   information requirements to rent rooms, equates to knowingly marketing to human

   traffickers.

         125.     The complicity of the hospitality industry is essential to the perpetuation of

   human trafficking, allowing traffickers to remain transient, collect profits, and evade

   detection. Sex trafficking ventures move from place to place so that they are less visible to

   law enforcement. Similarly, sex traffickers also want to keep their victims moving from

   place to place to isolate them from any possible means of escape or rescue. Traffickers are

   well aware of the seclusion and anonymity attendant with booking rooms with hotel chains.

   .Traffickers know it is unlikely that they will be disturbed at Defendant brand hotels and

   understand the implicit rules of each hotel to allow for their nefarious acts to continue

   without .

         126.     Due to the hospitality industry’s joint efforts to work against the
                                                45
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 46 of 97 PAGEID #: 630




   implementation of anti-trafficking policies and practices, children and other vulnerable

   persons are trafficked for sex in brand hotels that advertise their anti-trafficking efforts

   throughout the United States.

        127.       For years, Defendants have been aware of and monitored the anti-

   trafficking activities of the hospitality industry as a whole and that of specific competitors

   including those discussed throughout this Complaint.

        128.       To this day, Defendants continue to financially benefit from what they

   know or should know is sex trafficking.

         D.      THE DEFENDANTS CONTROL THE HOSPITALITY INDUSTRY

        129.       Hotel brands or flags, including Defendants, lend their name and likeness

   to third party owners, while the building and operations are run by a franchisee or a third

   party management company under the brands’ control. In return, the parent brand

   exchanges the high risk that is inherent in owning an asset like a hotel for the low risk

   associated with owning a franchise contract and still profits from putting heads in beds.

        130.       Defendants provide to their properties signage on and in front of the

   building that assures customers that if they check into that hotel they can expect the

   standards consistent with the parent hotel brand. The same brand emblazoned on

   everything in the hotel from the pens at the bedside tables to the staff uniforms at the

   front desk.

        131.       In addition to brand recognition, a marketing organization, hotel listings in

   the Global Distribution System (GDS) and other online travel agency databases, the

   brand provides the franchise hotel with access to its brand wide central reservation

   system, 800 number, revenue management tools, brand loyalty programs and a company

                                                 46
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 47 of 97 PAGEID #: 631




   website. Thus, booking and room reservations are controlled by the Defendants. 61

         132.       Upon information and belief, the Red Roof Inn, Best Western Inn, Days

   Inn, Travelodge, and La Quinta each are required to develop and maintain the property in

   accordance with their respective brand’s standards and typically pay around 10% of their

   total revenue back to their respective parent companies (Wyndham, RRI, BWI, LQH) for

   the benefits of flying their recognized flags.

         133.       Upon information and belief, per the franchise agreement, the parent

   brand may enforce these standards through periodic inspections and even termination

   of the franchise agreement if the branded hotels are found to be inadequate or out of

   compliance. The right of the Defendants to enforce their respective brand standards is

   also their responsibility.

         134.       At the time of the incidents alleged herein:

                  a. Defendant Wyndham owned and controlled the Days Inn® brand.

                  b. Defendant Wyndham owned and controlled the Travelodge® brand.

                  c. Defendant BWI owned and controlled the Best Western® brand.

                  d. Defendant LQH owned and controlled the La Quinta Inn® brand.

                  e. Defendant Red Roof Inns, Inc. owned and controlled the Red Roof Inn®

                       brand.

         135.       Defendants could have knew of rampant trafficking at the Red Roof Inn,

   Best Western Inn, La Quinta Inn, Days Inn, or Travelodge hotels and did not kick any

   one of them out of their system due to the expense of terminating their royalty payments,

   and losing customers, including both the traffickers and those purchasing sex with

   61
     Ellen Meyer, The Origins and Growth of Franchising in the Hotel Industry, LODGING MAGAZINE
   (April 10, 2018) https://lodgingmagazine.com/the-origins-and-growth-of-franchising-in-the-hotel-industry/.
                                                       47
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 48 of 97 PAGEID #: 632




   anonymity in their hotels.

   E.       THE DEFENDANTS’ ACTUAL AND/OR CONSTRUCTIVE KNOWLEDGE
                    OF SEX TRAFFICKING AT THEIR HOTELS

         136.        Defendant Hotels Wyndham, BWI, LQH, and RRI have been on notice of

   repeated incidences of sex trafficking occurring at their Days Inn®, Best Western,

   Travelodge, La Quinta Inn, and Red Roof Inn hotels, yet these brand managers failed to

   take the necessary action to prevent sex trafficking and still persist in failing to take the

   necessary action to prevent sex trafficking at their hotels.

         137.        Several courts have found that failure to implement policies sufficient to

   combat a known problem in one’s operations can rise to the level of willful blindness or

   negligence. 62

         138. WYNDHAM HOTELS AND REORTS, INC. (“WYNDHAM”):

                    a. Defendant Wyndham owns, supervises, or operates the Days Inn® located

                       at 11435 S. Cleveland Ave. Ft. Myers, FL 33907. Wyndham failed to

                       implement and enforce any of its own policy or policies and protect

                       Plaintiff C.T. from being sex trafficked.

                    b. Defendant Wyndham has constructive knowledge of all sex trafficking

                       occurring on all of its premises because it turned a blind eye to the issue

                       and failed to attempt to comply with the TVPRA. This failure to even

                       look is sufficient to implicate constructive knowledge to Wyndham for all

                       sex trafficking ventures on every property.

   62
     See Brown v. Corr. Corp. of Am., 603 F.Supp.2d 73, 81 (D.D.C. Mar. 26, 2009) (finding willful blindness
   where defendants knew that a supervisor at a correctional facility raped his employee, sexual harassment at
   the facility “was not an isolated incident,” and defendants failed to “implement and effectuate appropriate
   policies.. to remedy and/or prevent the discriminatory conduct, sexual abuse and sexual harassment and
   rape.”); Trollinger v. Tyson Foods, Inc., 2007 WL 1574275, at *12 (.E.D. Tenn. May 29, 2007) (finding that
   a “willful blindness policy” could be sufficient to show a RICO violation).
                                                       48
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 49 of 97 PAGEID #: 633




              c. For years Defendant Wyndham has been on notice of repeated incidences

                 of sex trafficking occurring on its Days Inn® by Wyndham and

                 Travelodge® by Wyndham branded properties, yet Defendant Wyndham

                 has failed to take action to prevent sex trafficking at Days Inn® by

                 Wyndham and Travelodge® by Wyndham brand properties and still

                 persists in failing to take necessary action to prevent sex trafficking on its

                 properties. Defendant Wyndham’s inattention in this regard enabled and

                 contributed to the sex trafficking the Plaintiff suffered at the Days Inn®

                 by Wyndham and Travelodge® by Wyndham hotels.

              d. There are numerous examples across place and time of Defendant

                 Wyndham’s knowledge of sex trafficking on its branded properties and its

                 continued, total inattention to preventing and remedying the blight of

                 human trafficking on the lives and liberties of its victims.

              e. In 2011, Defendant Wyndham’s predecessor entity Wyndham Worldwide

                 Corporation, signed the Code, but as evidenced by the widespread sex

                 trafficking which continued to occur at Defendant Wyndham’s branded

                 properties, Defendant Wyndham did not practice what it preached.

                 Defendant Wyndham’s adoption of the Code appears to have been

                 nothing more than a strategic maneuver through which it sought a shield

                 against liability but not a sword against human trafficking.

              f. Despite Defendant Wyndham’s anti-trafficking stance, Defendant

                 Wyndham failed to implement and enforce any of its own policy or

                 policies including with respect to the Days Inn® by Wyndham and

                                             49
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 50 of 97 PAGEID #: 634




                      Travelodge® by Wyndham. Defendant Wyndham knew or should have

                      known that the Days Inn® by Wyndham was located in an area known

                      for sex trafficking activity, and sex trafficking and prostitution continued

                      to regularly occur on and around their branded hotel premises, including

                      when C.T. was trafficked. 63 Despite having knowledge of the extensive

                      prostitution and sex trafficking that occurs at its branded hotels,

                      Defendant Wyndham failed to take adequate measures to prevent the

                      ongoing torture and trafficking of C.T.

                  g. Defendant Wyndham had actual knowledge of sex trafficking occurring

                      on its branded hotel properties because Wyndham, Days Inn, and

                      Travelodge knew that sex trafficking and prostitution are associated with

                      a high risk of physical and sexual violence, substance abuse, and other

                      illegal dangerous conduct, and that pimp-sex trafficking victim/prostitute

                      interactions involves the use of force, fraud, and coercion. Wyndham and

                      Days Inn allowed, authorized, permitted, induced, or encouraged the

                      trafficking of individuals for sex at the Days Inn. Wyndham and Days Inn

                      facilitated the trafficking through its practices, policies, and procedures.

   63
      See, e.g., Alexis Stevens, Atlanta Journal-Constitution, Four Accused Of Running Prostitution Ring At
   Clayton County Hotels (Jan. 12, 2016), https://www.ajc.com/news/crime--law/accused-running-prostitution-
   ring-claytoncounty-
   hotels/gPhfieHiNuiov9xM0CmmJO/ (undercover investigation leads to arrests at Atlanta-area Days Inn by
   Wyndham); Brian Newlin, ClickOnDetroit.com, Man Accused Of Getting Women Hooked On Drugs,
   Forcing Them Into Prostitution In Southeast Michigan (Mar. 28, 2018),
   https://www.clickondetroit.com/news/man-accused-offorcing-women-into-prostitution-in-southeast-michigan
   (three women held against their will and forced into prostitution at Days Inn); Matt Johnson, WSBTV-
   Atlanta, Fourteen-Year-Old Among Girls Saved From Motel Prostitution Ring, Police Say (Mar. 9, 2018),
   https://www.wsbtv.com/news/local/cobb-county/14-year-old-amonggirls-saved-from-motel-prostitution-
   sting-police-say/713242739 (police save 14-year-old from pimps at Days Inn); Andrea Gallo, The Advocate,
   Baton Rouge Passes Ordinance To Curb Sex Trafficking, Drugs, Prostitution At Hotels (Jan. 24, 2018),
   https://www.theadvocate.com/baton_rouge/news/article_ac478eb0-0132-11e8-be36-
   6bb6c3a45ac0 html (frequency of police calls from Days Inn leads to action by Baton Rouge City Council).
                                                     50
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 51 of 97 PAGEID #: 635




                 Wyndham, Days Inn, and the Travelodge failed to take appropriate action

                 to prevent the trafficking of individuals for sex so that Wyndham, Days

                 Inn, and Travelodge could continue to profit from the business that

                 trafficking brings, including business from out-of-state tourists.

              h. Defendant Wyndham had constructive knowledge of sex trafficking

                 occurring on its branded hotel properties because Wyndham, Days Inn,

                 and Travelodge knew or should have known that sex trafficking and

                 prostitution are associated with a high risk of physical and sexual

                 violence, substance abuse, and other illegal dangerous conduct, and that

                 the pimp-sex trafficking victim/prostitute relationship involves the use of

                 force, fraud, and coercion. Wyndham, Days Inn, and Travelodge allowed,

                 authorized, permitted, induced, or encouraged the trafficking of

                 individuals for sex at the Days Inn and Travelodge hotels. Wyndham,

                 Days Inn, and Travelodge facilitated the trafficking through its practices,

                 policies, and procedures. Wyndham, Days Inn, and Travelodge failed to

                 take appropriate action to prevent the trafficking of individuals for sex so

                 that Wyndham, Days Inn, and Travelodge could continue to profit from

                 the business that trafficking brings, including business from out-of-state.

              i. Wyndham knew or should have known that the Days Inn® and

                 Travelodge® hotel where Plaintiff C.T. was trafficked was an area known

                 for high incidence of crime and prone to sex trafficking activity on and

                 around the hotel premises, including when Plaintiff C.T. was trafficked.

              j. Despite having knowledge of the extensive prostitution and sex

                                             51
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 52 of 97 PAGEID #: 636




                 trafficking that occurs at its hotels, Defendant Wyndham has repeatedly

                 failed to stop these actions.

              k. Defendant Wyndham exercised control over Days Inn® and Travelodge®

                 hotels by:

                    i. distributing information to assist employees in identifying human

                       trafficking;

                    ii. providing a process for escalating human trafficking concerns

                       within the organization;

                   iii. requiring employees to attend training related to human trafficking;

                   iv. providing new hire orientation on human rights and corporate

                       responsibility;

                    v. providing training and education to Days Inn® branded hotels

                       through webinars, seminars, conferences, and online portals;

                    vi. securing, monitoring and controlling internet access;

                   vii. developing and holding ongoing training sessions on human
                       trafficking; or

                  viii. providing checklists, escalation protocols and information to

                       property management staff; or tracking performance indicators

                       and key metrics on human trafficking prevention.

             l. Wyndham was in an agency relationship with Days Inn® and

                Travelodge® branded hotels offering public lodging services in the hotel.

                This agency relationship was created through Defendant Wyndham’s

                exercise of an ongoing and systemic right of control over Days Inn® and

                Travelodge® hotels by Defendant Wyndham’s operations, including the
                                                 52
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 53 of 97 PAGEID #: 637




                means and methods of how Days Inn® and Travelodge® branded hotels

                conducted daily business through one or more of the following actions:

                    i. hosting online bookings on Defendant Wyndham’s domain;

                    ii. requiring Days Inn® and Travelodge® branded hotels to use

                        Defendant Wyndham’s customer rewards program;

                   iii. setting employee wages;

                   iv. making employment decisions;

                    v. advertising for employment;

                   vi. sharing profits;

                  vii. standardized training methods for employees;

                  viii. building and maintaining the facility in a manner specified by the

                        owner;

                   ix. standardized or strict rules of operation;

                   x.    standardized internet security, network log, or Wi-Fi accessibility;

                   xi. regular inspection of the facility and operation by owner;

                   xii. fixing prices; or

                  xiii. other actions that deprive Days Inn® and Travelodge       ®branded


                        hotels of independence in business operations.

             m. An apparent agency also exists between Defendant Wyndham, Days Inn,

                and Travelodge hotels. Defendant Wyndham held out Days Inn® and

                Travelodge® branded hotels to the public as possessing authority to act on

                its behalf.

             n. Given Defendant Wyndham’s public statements on behalf of its hotel

                                             53
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 54 of 97 PAGEID #: 638




                brands and the control it assumed in educating, implementing, and

                directing its branded hotels, including Days Inn® and Travelodge®

                branded hotels, Defendant Wyndham breached its duties in the following

                ways:

                    i. did not adequately distribute information to assist employees in

                        identifying human trafficking;

                    ii. failed to provide a process for escalating human trafficking

                        concerns within the organization;

                    iii. failed to monitor security internet logs, network logs and servers

                        for high traffic from their hotel to escort and adult websites

                        signaling trafficking activity in their hotels;

                   iv. failed to mandate managers, employees, or owners attend training

                        related to human trafficking;

                   v.   failed to provide new hire orientation on human rights and

                        corporate responsibility;

                    vi. failed to provide training and education on human trafficking

                        through webinars, seminars, conferences, and online portals;

                   vii. failed to develop and hold or require ongoing training sessions on

                        human trafficking; or

                   viii. failed to provide checklists, escalation protocols and information

                        to property management staff or tracking performance indicators

                        and key metrics on human trafficking prevention.

             o. For years, Defendant Wyndham has failed to address the rampant culture

                                              54
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 55 of 97 PAGEID #: 639




                     of sex trafficking which tragically occurs on its Days Inn® and

                     Travelodge® branded properties throughout the country. This entrenched

                     apathy to the real risk of sex trafficking and pervasive actual and/or

                     constructive knowledge of sex trafficking on its properties facilitated the

                     sex trafficking of Plaintiff C.T. at Days Inn® and Travelodge® hotels that

                     forms the basis of this complaint.

                          i. In July 2008, a woman was arrested during a police stakeout at a

                              Days Inn and charged with prostitution for allegedly trading sex

                              for gasoline, while the buyer was charged with promoting

                              prostitution. 64

                          ii. In February 2010, a prostitution sting that started with a Craigslist

                              ad ended with three metro Atlanta women and a 15-year-old

                              Atlanta girl being arrested at a Days Inn hotel. 65

                          iii. In March 2010, a high-profile personal injury lawyer was arrested

                              by Petersburg Police at a Travelodge motel on charges of

                              soliciting a prostitute. 66

                          iv. In 2014, after several undercover operations, detectives discovered

                              women advertising themselves on websites and directing their

                              customers to the Mission Valley Travelodge. As a result, the San


   64
      Sex for Gas, THE SMOKING GUN (Jul. 2, 2008), http://www.thesmokinggun.com/documents/crime/sex-
   gas.
   65
      Larry Hartstein, Craigslist prostitution sting nets 4 arrests, THE ATLANTA JOURNAL-CONSTITUTION (Feb.
   9, 2010), https://www.ajc.com/news/local/craigslist-prostitution-sting-nets-
   arrests/HvY72Eh4nKE1Ej7jo4WIyH/
   66
      Top Lawyer Arrested for Soliciting Prostitute, STYLE WEEKLY (Apr. 28, 2010),
   https://www.styleweekly.com/richmond/top-lawyer-arrested-for-soliciting-prostitute/Content?oid=1383889.
                                                      55
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 56 of 97 PAGEID #: 640




                              Diego City Attorney’s Office ordered the Travelodge to increase

                              security and make immediate changes in order to crack down on

                              prostitution activity on the premises.67

                         v. Additionally, Defendant Wyndham has been aware of sex

                              trafficking on Days Inn and Travelodge brand properties through

                              publicly available websites such as www.tripadvisor.com. Online

                              reviews show the pervasiveness of customer reported sex

                              trafficking on Days Inn and Travelodge brand properties and

                              Defendant Wyndham’s inattentiveness, for example:

                                        • In September of 2007, a reviewer described a Days

                                            Inn in Spartanburg, South Carolina as follows:

                                            “When leaving the room, two prostitutes informed us

                                            that, ‘We've used most of the rooms here and they

                                            were fine.’ We left and stayed at the Choice Inn

                                            across the road.” 68

                                        • In July 2009, a reviewer described the Travelodge

                                            Lake    Erie    Sandusky     as   “Great     Value…      for

                                            Prostitutes/Drug Dealers to do business!” 69

                                        • Regarding a February 2012 stay at a Travelodge in


   67
      Another Mission Valley Hotel Ordered to Curb Prostitution Activity, NBC SAN DIEGO (Feb. 4, 2014),
   https://www.nbcsandiego.com/news/local/Mission-Valley-Travelodge-Hotel-Prostitution-Crackdown-
   243554781.html.
   68
      Review of Days Inn by Wyndham Spartanburg Waccamaw, Spartanburg, SC (Sept. 29, 2007), available at
   https://www.tripadvisor.com/ShowUserReviews-g54448-d97597-r10019529-
   Days_Inn_by_Wyndham_Spartanburg_Waccamaw-Spartanburg_South_Carolina.html.
   69
      Review of Travelodge Lake Erie Sandusky, Sandusky, OH (Jul. 27, 2009), available at
   http://www.thesmokinggun.com/documents/crime/sex-gas.
                                                    56
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 57 of 97 PAGEID #: 641




                                             Ozone Park, New York, a customer wrote a review

                                             titled, “Prostitute central” and continued to explain:

                                             “Checked in for an overnight stay before leaving from

                                             Kennedy airport. Had a young lady before be (sic)

                                             checking in asking for extra sheets, hmmm. After

                                             getting in to our room we heard activities (if you

                                             know what I mean) going on in the room next to us

                                             all night along with arguing, etc. when checking out

                                             there was a “young lady” arguing with the police at

                                             the counter. Don’t tell me the management doesn’t

                                             know what’s going on here. Do yourself a favor and

                                             find another place to stay.” 70

                                         • In October of 2012, a reviewer described the Days

                                             Inn in Fort Myers, Florida as follows: “thought I was

                                             staying in a crackhead/prostitute hotel. [Y]our

                                             corporate office [should] really look at this place.

                                             [T]here were hookers conducting business right

                                             outside my front door and [I] had my children with

                                             me!” 71

                                         • In August of 2015, a reviewer described the Days Inn


   70
      Review of the Travelodge by Wyndham Ozone Park (Feb. 22, 2012), available at
   https://www.tripadvisor.com/ShowUserReviews-g48355-d1474489-r125023778-
   Travelodge_by_Wyndham_Ozone_Park-Ozone_Park_Queens_New_York html.
   71
      Review of Days Inn by Wyndham Fort Myers, Fort Myers, FL (Oct. 10, 2012), available at
   https://www.tripadvisor.com/ShowUserReviews-g34230-d84524-r142467996-
   Days_Inn_by_Wyndham_Fort_Myers-Fort_Myers_Florida.html.
                                                       57
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 58 of 97 PAGEID #: 642




                                             in Fort Myers, Florida as follows: “This motel is

                                             filled with drug dealers and prostitutes. The

                                             owner/[management] is well aware of this and does

                                             nothing about it. While there a woman overdosed and

                                             the police were there four times in other drug related

                                             issues... ” 72

                                         • Regarding a June 2016 stay at the Travelodge in Fort

                                             Myers, Florida, a customer wrote: “This place is

                                             dirty. And plus the prostitutes and druggies that I

                                             saw was nasty. Even the maintenance man lives

                                             there and had prostitutes and drug addicts in his

                                             room. Horrible place!!” 73

                                         • Regarding an April 2017 stay at a Travelodge in

                                             West Springfield, Massachusetts, a customer wrote:

                                             “Prostitution is bad bad here all week long and the

                                             week end is worse!do not stay here! No sleep from

                                             people make so much noise,in the rooms and out

                                             side. Management does nothing to combat it! Could

                                             be a nice place if they clean it up, prostitution, and




   72
      Review of Days Inn by Wyndham Fort Myers, Fort Myers, FL (Aug. 1, 2015), available at
   https://www.tripadvisor.com/ShowUserReviews-g34230-d84524-r294688173-
   Days_Inn_by_Wyndham_Fort_Myers-Fort_Myers_Florida.html.
   73
      Review of the Travelodge by Wyndham Fort Myers (Jul. 8, 2016), available at
   https://www.tripadvisor.com/ShowUserReviews-g34230-d84533-r390411430-
   Travelodge_by_Wyndham_Fort_Myers-Fort_Myers_Florida html.
                                                      58
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 59 of 97 PAGEID #: 643




                                          drugs ect. Police needs to stake it out” (sic). 74

        139.      BEST WESTERN INTERNATIONAL, INC. (“BWI”)

                 a. Defendant BWI owns, supervises, or operates the Best Western located at

                     4400 Ford Street Fort Myers, Florida 33916. BWI failed to implement

                     and enforce any of its own policy or policies and protect Plaintiff C.T.

                     from being sex trafficked.

                 b. Defendant BWI has constructive knowledge of all sex trafficking

                     occurring on all of its premises because it turned a blind eye to the issue

                     and failed to attempt to comply with the TVPRA. This failure to even

                     look is sufficient to implicate constructive knowledge to BWI for all sex

                     trafficking ventures on every property.

                 c. Defendant BWI had actual knowledge of sex trafficking occurring on its

                     branded hotel properties because BWI and Best Western knew that sex

                     trafficking and prostitution are associated with a high risk of physical and

                     sexual violence, substance abuse, and other illegal dangerous conduct,

                     and that the pimp-sex trafficking victim/prostitute relationship involves

                     the use of force, fraud, and coercion. BWI and Best Western allowed,

                     authorized, permitted, induced, or encouraged the trafficking of

                     individuals for sex at the Best Western. BWI and Best Western facilitated

                     the trafficking through its practices, policies, and procedures. BWI and

                     Best Western failed to take appropriate action to prevent the trafficking of

                     individuals for sex so that BWI and Best Western could continue to profit
   74
     Review of Travelodge West Springfield (Apr. 2, 2017), available at
   https://www.tripadvisor.com/ShowUserReviews-g41916-d1382745-r472028362-
   Travelodge_West_Springfield-West_Springfield_Massachusetts html.
                                                  59
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 60 of 97 PAGEID #: 644




                 from the business that trafficking brings, including business from out-of-

                 state

              d. Defendant BWI had constructive knowledge of sex trafficking occurring

                 on its branded hotel properties because BWI and Best Western knew or

                 should have known that sex trafficking and prostitution are associated

                 with a high risk of physical and sexual violence, substance abuse, and

                 other illegal dangerous conduct, and that the pimp-sex trafficking

                 victim/prostitute relationship involves the use of force, fraud, and

                 coercion. BWI and Best Western allowed, authorized, permitted, induced,

                 or encouraged the trafficking of individuals for sex at the Best Western.

                 BWI and Best Western facilitated the trafficking through its practices,

                 policies, and procedures. BWI and Best Western failed to take appropriate

                 action to prevent the trafficking of individuals for sex so that BWI and

                 Best Western could continue to profit from the business that trafficking

                 brings, including business from out-of-state.

              e. BWI knew or should have known that the Best Western® hotel where

                 Plaintiff C.T. was trafficked was an area known for high incidence of

                 crime and prone to sex trafficking activity on and around the hotel

                 premises, including when Plaintiff C.T. was trafficked.

              f. Best Western brand hotel properties know and have known for more

                 than a decade that criminal sex trafficking of adults and children

                 repeatedly occurs on their properties throughout the country. Rather

                 than take timely and effective measures to prevent human trafficking,

                                            60
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 61 of 97 PAGEID #: 645




                 Best Western brand hotels, and their respective parent companies, have

                 ignored signs they knew or should have known demonstrated human

                 trafficking occurring within their branded hotel properties and continue

                 to profit from traffickers renting rooms for the explicit and readily

                 apparent purpose of human trafficking.

              g. Despite having knowledge of the extensive prostitution and sex

                 trafficking that occurs at its hotels, Defendant BWI has repeatedly failed

                 to stop these actions.

              h. Defendant BWI exercised control over Best Western® hotels by:

                     i. distributing information to assist employees in identifying human

                        trafficking;

                     ii. providing a process for escalating human trafficking concerns

                        within the organization;

                    iii. requiring employees to attend training related to human

                        trafficking;

                    iv. providing new hire orientation on human rights and corporate

                        responsibility;

                     v. providing training and education to Best Western® branded

                        hotels through webinars, seminars, conferences, and online

                        portals;

                     vi. securing, monitoring and controlling internet access;

                    vii. developing and holding ongoing training sessions on human

                        trafficking; or

                                            61
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 62 of 97 PAGEID #: 646




                   viii. providing checklists, escalation protocols and information to

                         property management staff; or tracking performance indicators

                         and key metrics on human trafficking prevention.

              i. BWI was in an agency relationship with Best Western® branded hotels

                 offering public lodging services in the hotel. This agency relationship

                 was created through Defendant BWI’s exercise of an ongoing and

                 systemic right of control over Best Western® hotels by Defendant BWI

                 operations, including the means and methods of how Best Western®

                 branded hotels conducted daily business through one or more of the

                 following actions:

                     i. hosting online bookings on Defendant BWI’s domain;

                    ii. requiring Best Western® branded hotels to use Defendant

                         BWI’s customer rewards program;

                    iii. setting employee wages;

                    iv. making employment decisions;

                     v. advertising for employment;

                    vi. sharing profits;

                   vii. standardized training methods for employees;

                   viii. building and maintaining the facility in a manner specified by the

                         owner;

                    ix. standardized or strict rules of operation;

                    x.   standardized internet security, network log, or Wi-Fi accessibility;

                     xi. regular inspection of the facility and operation by owner;


                                             62
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 63 of 97 PAGEID #: 647




                    xii. fixing prices; or other actions that deprive Best Western®

                        branded hotels of independence in business operations.

              j. An apparent agency also exists between Defendant BWI and Best

                 Western® hotels. Defendant BWI held out Best Western® branded hotels

                 to the public as possessing authority to act on its behalf.

              k. Given Defendant BWI’s public statements on behalf of its hotel brands

                 and the control it assumed in educating, implementing, and directing its

                 branded hotels, including Best Western® branded hotels, Defendant

                 BWI breached its duties in the following ways:

                    i. did not adequately distribute information to assist employees in

                       identifying human trafficking;

                    ii. failed to provide a process for escalating human trafficking

                       concerns within the organization;

                    iii. failed to mandate managers, employees, or owners attend training

                       related to human trafficking;

                    iv. failed to provide new hire orientation on human rights and

                       corporate responsibility;

                    v. failed to provide training and education on human trafficking

                       through webinars, seminars, conferences, and online portals;

                    vi. failed to monitor security internet logs, network logs and servers

                       for high traffic from their hotel to escort and adult websites

                       signaling trafficking activity in their hotels;

                    vii. failed to develop and hold or require ongoing training sessions on


                                              63
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 64 of 97 PAGEID #: 648




                              human trafficking; or

                         viii.         failed to provide checklists, escalation protocols and

                              information      to   property   management         staff   or   tracking

                              performance indicators and key metrics on human trafficking

                              prevention.

                 l. For years, Defendant BWI has failed to address the rampant culture of

                      sex trafficking which tragically occurs on its Best Western Inn® branded

                      properties throughout the country. This entrenched apathy to the real risk

                      of sex trafficking and pervasive actual and/or constructive knowledge of

                      sex trafficking on its properties facilitated the sex trafficking of Plaintiff

                      C.T. at the Best Western Inn® that forms the basis of this complaint.

                         i.      In July 2007, a manager of two Best Western hotels publicly

                                 announced that they had banned “prostitution related activities” on

                                 their premises, which included training employees how to identify

                                 prostitution and denying entry to suspected prostitutes and their

                                 clients.75

                         ii. In October 2007, a Best Western construction in the middle of an

                                 industrial area raised concerns from the local community about the

                                 hotel becoming a den of prostitution. Community board members

                                 and residents requested the hotel’s owner to answer all of their

                                 questions about the site and provide details about the rooms,


   75
     Businesses Say No to Sex Tourism Industry, THE TICO TIMES (Jul. 27, 2007),
   https://ticotimes.net/2007/07/27/businesses-say-no-to-sex-tourism-industry.
                                                     64
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 65 of 97 PAGEID #: 649




                              management, parking, and security. The building of hotels in

                              industrial areas had become such a problem that the Borough

                              President had called for a moratorium on such facilities in industrial

                              areas. 76

                          iii. In October 2008, two women were arrested on drug charges in a

                              prostitution sting and eight men were arrested for soliciting sex at

                              the Best Western Hotel in Rockland.77

                          iv. Additionally, Defendant BWI has been aware of sex trafficking on

                              Best Western brand properties through publicly available websites

                              such    as    www.tripadvisor.com.      Online    reviews     show    the

                              pervasiveness of customer reported sex trafficking on Best Western

                              brand properties and Defendant BWI’s inattentiveness, for

                              example:

                                           • Regarding a March 2016 stay at a Best Western

                                             Executive Inn in Seagoville, Texas, a customer

                                             wrote: “…At night there was a pimp and prostitute

                                             argument and the front desk allowed this to happen.

                                             Very loud until early in the morning. The front desk

                                             allows prostitution at night. Told the morning shift

                                             about it they didn’t care…” 78


   76
      Residents worry hotel may become den of prostitution, NY DAILY NEWS (Oct. 30, 2007),
   https://www.nydailynews.com/new-york/bronx/residents-worry-hotel-den-prostitution-article-1.232160
   77
      One alleged prostitute is a former Marshfield High honor student, THE PATRIOT LEDGER (Oct. 28,
   2008), https://www.patriotledger.com/article/20081028/NEWS/310289571.
   78
      Review of Best Western Executive Inn, Seagoville, TX (Mar. 23, 2016), available at
                                                    65
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 66 of 97 PAGEID #: 650




        140.      LA QUINTA HOLDINGS, INC. (“LQH”):

                 a. Defendant LQH owns, supervises, or operates the La Quinta Inn® located

                     at 4850 S. Cleveland Avenue Fort Myers, Florida 33907. LQH failed to

                     implement and enforce any of its own policy or policies and protect

                     Plaintiff C.T. from being sex trafficked. 79

                 b. Defendant LQH has constructive knowledge of all sex trafficking

                     occurring on all of its premises because it turned a blind eye to the issue

                     and failed to attempt to comply with the TVPRA. This failure to even

                     look is sufficient to implicate constructive knowledge to LQH for all sex

                     trafficking ventures on every property.

                 c. Defendant LQH had actual knowledge of sex trafficking occurring on its

                     branded hotel properties because LQH and La Quinta knew that sex

                     trafficking and prostitution are associated with a high risk of physical and

                     sexual violence, substance abuse, and other illegal dangerous conduct,

                     and that the pimp-sex trafficking victim/prostitute relationship involves

                     the use of force, fraud, and coercion. LQH and La Quinta allowed,

                     authorized, permitted, induced, or encouraged the trafficking of

                     individuals for sex at the La Quinta. LQH and La Quinta facilitated the

                     trafficking through its practices, policies, and procedures. LQH and La

                     Quinta failed to take appropriate action to prevent the trafficking of

                     individuals for sex so that LQH and La Quinta continue to profit from the

                     business that trafficking brings, including business from out-of-state.

   https://www.tripadvisor.com/ShowUserReviews-g56648-d73227-r357822545-Best_Western_Executive_Inn-
   Seagoville_Texas.html.
   79
      Upon information and belief, the La Quinta brand was acquired by Wyndham in May 2018.
                                                  66
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 67 of 97 PAGEID #: 651




              d. Defendant LQH had constructive knowledge of sex trafficking occurring

                   on its branded hotel properties because LQH and La Quinta knew or

                   should have known that sex trafficking and prostitution are associated

                   with a high risk of physical and sexual violence, substance abuse, and

                   other illegal dangerous conduct, and that the pimp-sex trafficking

                   victim/prostitute relationship involves the use of force, fraud, and

                   coercion. LQH and La Quinta allowed, authorized, permitted, induced,

                   or encouraged the trafficking of individuals for sex at the La Quinta.

                   LQH and La Quinta facilitated the trafficking through its practices,

                   policies, and procedures. LQH and La Quinta failed to take appropriate

                   action to prevent the trafficking of individuals for sex so that LQH and

                   La Quinta continue to profit from the business that trafficking brings,

                   including business from out-of-state.

              e. LQH knew or should have known that the La Quinta Inn® hotel where

                   Plaintiff C.T. was trafficked was an area known for high incidence of

                   crime and prone to sex trafficking activity on and around the hotel

                   premises, including when Plaintiff C.T. was trafficked.

              f.   Despite having knowledge of the extensive prostitution and sex

                   trafficking that occurs at its hotels, Defendant LQH has repeatedly failed

                   to stop these actions.

              g. Defendant LQH exercised control over La Quinta Inn® hotels by:

                      i. distributing information to assist employees in identifying human

                         trafficking;

                                              67
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 68 of 97 PAGEID #: 652




                    ii. providing a process for escalating human trafficking concerns

                       within the organization;

                   iii. requiring employees to attend training related to human trafficking;

                   iv. providing new hire orientation on human rights and corporate

                       responsibility;

                    v. providing training and education to La Quinta Inn® branded

                       hotels through webinars, seminars, conferences, and online

                       portals;

                    vi. securing, monitoring and controlling internet access;

                   vii. developing and holding ongoing training sessions on human

                       trafficking; or

                   viii. providing checklists, escalation protocols and information to

                       property management staff; or tracking performance indicators

                       and key metrics on human trafficking prevention.

              h. LQH was in an agency relationship with La Quinta Inn® branded hotels

                 offering public lodging services in the hotel. This agency relationship

                 was created through Defendant LQH’s exercise of an ongoing and

                 systemic right of control over La Quinta Inn® hotels by Defendant

                 LQH’s operations, including the means and methods of how La Quinta

                 Inn® branded hotels conducted daily business through one or more of

                 the following actions:

                    i. hosting online bookings on Defendant LQH’s domain;

                    ii. requiring La Quinta Inn® branded hotels to use Defendant


                                            68
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 69 of 97 PAGEID #: 653




                        LQH’s customer rewards program;

                   iii. setting employee wages;

                   iv. making employment decisions;

                    v. advertising for employment;

                   vi. sharing profits;

                   vii. standardized training methods for employees;

                  viii. building and maintaining the facility in a manner specified by the

                        owner;

                   ix. standardized or strict rules of operation;

                   x.   standardized internet security, network log, or Wi-Fi accessibility;

                   xi. regular inspection of the facility and operation by owner;

                   xii. fixing prices; or

                   xiii. other actions that deprive La Quinta Inn® branded hotels of

                        independence in business operations.

              i. An apparent agency also exists between Defendant LQH and La Quinta

                 Inn® hotels. Defendant LQH held out La Quinta Inn® branded hotels to

                 the public as possessing authority to act on its behalf.

              j. Given Defendant LQH’s public statements on behalf of its hotel brands

                 and the control it assumed in educating, implementing, and directing its

                 branded hotels, including La Quinta Inn® branded hotels, Defendant

                 LQH breached its duties in the following ways:

                    i. did not adequately distribute information to assist employees in

                        identifying human trafficking;

                                             69
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 70 of 97 PAGEID #: 654




                    ii. failed to provide a process for escalating human trafficking

                       concerns within the organization;

                   iii. failed to mandate managers, employees, or owners attend training

                       related to human trafficking;

                   iv. failed to provide new hire orientation on human rights and

                       corporate responsibility;

                    v. failed to provide training and education on human trafficking

                       through webinars, seminars, conferences, and online portals;

                    vi. failed to monitor security internet logs, network logs and servers

                       for high traffic from their hotel to escort and adult websites

                       signaling trafficking activity in their hotels;

                   vii. failed to develop and hold or require ongoing training sessions on

                       human trafficking; or

                   viii. failed to provide checklists, escalation protocols and information

                       to property management staff or tracking performance indicators

                       and key metrics on human trafficking prevention.

              k. For years, Defendant LQH has failed to address the rampant culture of

                 sex trafficking which tragically occurs on its La Quinta Inn® branded

                 properties throughout the country. This entrenched apathy to the real

                 risk of sex trafficking and pervasive actual and/or constructive

                 knowledge of sex trafficking on its properties facilitated the sex

                 trafficking of Plaintiff C.T. at a La Quinta Inn® hotel that forms the

                 basis of this complaint.

                                             70
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 71 of 97 PAGEID #: 655




                         i. In August 2008, a woman was arrested for running an escort

                            service out of various hotels in Bergen, Passaic, Hudson, and

                            Essex counties, which included the La Quinta Hotel on Route

                            46. 80

                         ii. In July 2009, a Cambridge pimp whose mom was a well-known

                            political staple in the city was arrested after police found a

                            woman set up in a prostitution scheme in the La Quinta Inn in

                            Somerville. 81

                         iii. In November 2013, the La Quinta Inn in San Diego, California

                            was sued by the City Attorney’s Office for its history of illegal

                            activity. Police had made several prostitution arrests in a short

                            span of time and often found several prostitutes on site at the

                            hotel. In reaching a settlement with the property and franchise

                            owners, the hotel agreed to toughen its policies, add cameras, and

                            check identification of guests and visitors. 82

                         iv. In February 2016, a La Quinta Inn owner was arrested during a

                            prostitution bust. One woman was arrested for prostitution and

                            the owner was arrested for tipping the woman off when police

                            arrived. Police also said the owner knew that the woman was



   80
      Paterson woman charged with running local prostitution service, THE PROGRESS (Aug. 15, 2008),
   available at https://www newjerseyhills.com/the_progress/news/paterson-woman-charged-with-running-
   local-prostitution-service/article_bb36894b-ee4c-5bdf-9b5c-e1873080b1f9 html.
   81
      Former state rep’s son accused of being a pimp; says he was ‘helping’ hooker, METROWEST DAILY
   NEWS (Jul. 1, 2009), https://www metrowestdailynews.com/article/20090701/News/307019964
   82
      City atty.: Hookers worked out of La Quinta Inn, THE SAN DIEGO UNION-TRIBUNE (Nov. 21, 2013),
   https://www.sandiegouniontribune.com/sdut-la-quinta-inn-prostitution-rancho-penasquitos-2013nov21-
   story html.
                                                   71
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 72 of 97 PAGEID #: 656




                             using the room at the La Quinta to solicit prostitution. 83

                          v. Additionally, Defendant LQH has been aware of sex trafficking

                              occurring on La Quinta Inn brand properties through publicly

                              available online review websites such as www.tripadvisor.com.

                              Online reviews show the pervasiveness of customer reported sex

                              trafficking on La Quinta Inn brand properties and Defendant

                              LQH’s inattentiveness, for example:

                                         • Regarding a January 2009 stay at a La Quinta Inn in

                                             Elmsford, New York, a customer wrote: “Also to

                                             make my trip exciting was the hooker that keeps

                                             going to the back door to meet her [trick]. Blondie

                                             has quit a business going on I smoke so I would go

                                             outside to have a [cigarette] and a few times I was

                                             approached by her trick and would have to tell him

                                             she was at the door waiting. It was very

                                             uncomfortable. Even my pregnant daughter was

                                             approached. By our third night a new hooker had

                                             come to stay.” 84

                                         • Regarding a November 2013 stay at a La Quinta Inn

                                             in Milwaukee, Wisconsin, a customer wrote:

                                             “…The first thing I noticed when we pulled up was


   83
      La Quinta Inn Hotel Owner Arrested in Prostitution Bust, SPECTRUM NEWS (Feb. 27, 2016),
   https://spectrumlocalnews.com/nys/buffalo/news/2016/02/27/hotel-owner-arrested-in-prostitution-bust.
   84
      Review of La Quinta Inn & Suites by Wyndham White Plains – Elmsford, Elmsford, New York (Jan. 7,
   2009), available at https://time.com/3525640/sex-trafficking-victim-prostitution-hotel/.
                                                     72
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 73 of 97 PAGEID #: 657




                                            the obvious hooker outside… This hotel is SUPER

                                            gross. It’s just a hang out for prostitutes and drug

                                            users. The staff is obviously either partaking, or

                                            allowing it to happen. Either way, this hotel

                                            management needs to think about hiring new people

                                            who won’t turn their hotel into a sleazy, disgusting

                                            mess…” 85

                                        • Regarding an August of 2014 stay at the La Quinta

                                            Inn in Fort Myers, Florida, a customer wrote:

                                            “There was very obvious prostitution going on

                                            while we were there. I spoke to the lady at the front

                                            desk about it and she said that they had began a

                                            “NO CASH” policy back in September of last year

                                            and it had helped with the drug dealings and

                                            prostitution a lot, but they couldn’t completely

                                            eliminate it.” 86

                                        • Regarding a March 2016 stay at a La Quinta Inn in

                                            Sacramento,         California,   a   customer    wrote:

                                            “Unfortunately, this motel is used by many people

                                            who use drugs and many of the purchases occurred


   85
      Review of La Quinta Inn by Wyndham Milwaukee Glendale Hampton Ave (Dec. 3, 2013), available at
   https://www.tripadvisor.com/ShowUserReviews-g59917-d240573-r186657751-
   La_Quinta_Inn_by_Wyndham_Milwaukee_Glendale_Hampton_Ave-Glendale_Wisconsin.html.
   86
      Review of La Quinta Inn by Wyndham Fort Myers Central (Aug. 4, 2014), available at
   https://www.tripadvisor.com/ShowUserReviews-g34230-d87561-r220389527-
   La_Quinta_Inn_by_Wyndham_Fort_Myers_Central-Fort_Myers_Florida html.
                                                    73
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 74 of 97 PAGEID #: 658




                                            in the back parking lot. There were also prostitutes

                                            and their guests. If you’re not into this I recommend

                                            you choose another motel.” 87

         141.      RED ROOF INNS, INC. (“RRI”):

                 a. Defendant RRI owns, supervises, or operates the Red Roof Inn® located

                      at 13000 North Cleveland Avenue Fort Myers, Florida 33903. RRI failed

                      to implement and enforce any of their own policy or policies and protect

                      Plaintiff C.T. from being sex trafficked.

                 b. Defendant RRI has constructive knowledge of all sex trafficking

                      occurring on all of its premises because it turned a blind eye to the issue

                      and failed to attempt to comply with the TVPRA. This failure to even

                      look is sufficient to implicate constructive knowledge to RRI for all sex

                      trafficking ventures on every property.

                 c. Defendant RRI had actual knowledge of sex trafficking occurring on its

                     branded hotel properties because RRI and Red Roof Inn knew that sex

                     trafficking and prostitution are associated with a high risk of physical

                     and sexual violence, substance abuse, and other illegal dangerous

                     conduct, and that the pimp-sex trafficking victim/prostitute relationship

                     involves the use of force, fraud, and coercion. RRI and Red Roof Inn

                     allowed, authorized, permitted, induced, or encouraged the trafficking of

                     individuals for sex at the Red Roof Inn. RRI and Red Roof Inn

                     facilitated the trafficking through its practices, policies, and procedures.
   87
     Review of La Quinta Inn by Wyndham Sacramento North (Mar. 8, 2016), available at
   https://www.tripadvisor.com/ShowUserReviews-g32999-d79713-r354487204-
   La_Quinta_Inn_by_Wyndham_Sacramento_North-Sacramento_California.html.
                                                    74
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 75 of 97 PAGEID #: 659




                      RRI and Red Roof Inn failed to take appropriate action to prevent the

                      trafficking of individuals for sex so that RRI and Red Roof Inn continue

                      to profit from the business that trafficking brings, including business

                      from out-of-state.

                 d. RRI knew or should have known that the Red Roof Inn® hotel where

                      Plaintiff C.T. was trafficked was an area known for high incidence of

                      crime and prone to sex trafficking activity on and around the hotel

                      premises, including when Plaintiff C.T. was trafficked.

                 e. RRI has been uniquely aware of sex trafficking occurring on RRI brand

                      properties through publicly available review websites and stresses that it

                      is “known for obsessively listening to consumers” and giving them its

                      “full attention.” 88

                 f. RRI is obsessed with listening to its guests. “Starting with the top, our

                      president receives all of our TripAdvisor reviews to his email daily and

                      actively speaks with Owners and General Managers about the

                      reviews.” 89

                 g. Despite having knowledge of the extensive prostitution and sex

                      trafficking that occurs at its hotels, Defendant RRI has repeatedly failed

                      to stop these actions.

                 h.    Defendant RRI exercised control over Red Roof Inn® hotels by:

                           i. associating its name with all of its individual brands and properties,

   88
      RedRoof, Media Center, available at https://www.redroof.com/media/; RedRoof, Red Roof Unveils
   Evolution of Extended Stay Brand HomeTowne Studios by Red Roof, available at
   https://www.redroof.com/media/press-release-4-24-2019; RedRoof, A History-and Future-of Steady Growth,
   available at https://www redrooffranchising.com/about/our-history
   89
      RedRoof, Why Red Roof?, available at https://www redroof.com/why-red-roof-inn/ (emphasis added).
                                                     75
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 76 of 97 PAGEID #: 660




                              placing its name everywhere from physical signage to uniforms

                              worn by employees;

                          ii. employing individuals throughout its hotel properties from front

                              desk clerks, to cleaning personnel, to booking agents, to internet

                              marketers and providing online tools to help people find jobs in

                              RRI brands located throughout the United States;

                          iii. promoting a strong relationship between itself and its brands by

                              promoting a “unique owner-operator experience” that promises

                              RRI brands “full attention” and “Genuine Relationships”; 90

                          iv. providing its branded properties access to a brand-wide central

                              reservation system, 800 numbers, revenue management tools,

                              loyalty programs, and business reports; 91

                          v. ensuring “high-quality” standards among its branded properties by

                              dictating training, policies, and procedures used by its brands;

                          vi. distributing information to assist employees in identifying human

                              trafficking;

                         vii. providing a process for escalating human trafficking concerns

                              within the organization;

                         viii. requiring employees to attend training related to human trafficking;

   90
      RedRoof, A History-and Future-of Steady Growth, available at
   https://www.redrooffranchising.com/about/our-history; RedRoof, Media Center, available at
   https://www.redroof.com/media/.
   91
      RedRoof, A History-and Future-of Steady Growth, available at
   https://www.redrooffranchising.com/about/our-history; RedRoof, Media Center, available at
   https://www.redroof.com/media/ (“Red Roof offers franchisees Genuine Relationships. Real Results. ® — a
   unique owner-operator experience establishing common ground with franchisees. To join Red Roof’s
   industry-leading loyalty program, RediRewards™, or for reservations, visit redroof.com or call
   800.RED.ROOF.”).
                                                     76
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 77 of 97 PAGEID #: 661




                   ix. providing new hire orientation on human rights and corporate

                       responsibility;

                   x. providing training and education to Red Roof Inn® branded hotels

                       through webinars, seminars, conferences, and online portals;

                   xi. securing, monitoring and controlling internet access;

                   xii. developing and holding ongoing training sessions on human

                       trafficking; or

                  xiii. providing checklists, escalation protocols and information to

                       property management staff; or tracking performance indicators

                       and key metrics on human trafficking prevention.

             i. RRI is in an agency relationship with Red Roof Inn® branded hotels

                offering public lodging services in the hotel. This agency relationship

                was created through Defendant RRI’s exercise of an ongoing and

                systemic right of control over Red Roof Inn® hotels by Defendant RRI’s

                operations, including the means and methods of how Red Roof Inn®

                branded hotels conducted daily business through one or more of the

                following actions:

                    i. hosting online bookings on Defendant RRI’s domain;

                   ii. requiring Red Roof Inn® branded hotels to use Defendant RRI’s

                       customer rewards program;

                   iii. setting employee wages;

                   iv. making employment decisions;

                   v. advertising for employment;


                                           77
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 78 of 97 PAGEID #: 662




                   vi. sharing profits;

                  vii. standardized training methods for employees;

                  viii. building and maintaining the facility in a manner specified by the

                        owner;

                   ix. standardized or strict rules of operation;

                   x.   standardized internet security, network log, or Wi-Fi accessibility;

                   xi. regular inspection of the facility and operation by owner;

                   xii. fixing prices; or

                  xiii. other actions that deprive Red Roof Inn® branded hotels of

                        independence in business operations.

             j. An apparent agency also exists between Defendant RRI and Red Roof

                Inn® hotels. Defendant RRI held out Red Roof Inn® branded hotels to

                the public as possessing authority to act on its behalf.

             k. Given Defendant RRI’s public statements on behalf of its hotel brands

                and the control it assumed in educating, implementing, and directing its

                branded hotels, including Red Roof Inn® branded hotels, Defendant RRI

                breached its duties in the following ways:

                    i. did not adequately distribute information to assist employees in

                        identifying human trafficking;

                    ii. failed to provide a process for escalating human trafficking

                        concerns within the organization;

                   iii. failed to mandate managers, employees, or owners attend training

                        related to human trafficking;

                                             78
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 79 of 97 PAGEID #: 663




                          iv. failed to provide new hire orientation on human rights and

                               corporate responsibility;

                          v. failed to provide training and education on human trafficking

                               through webinars, seminars, conferences, and online portals;

                          vi. failed to monitor security internet logs, network logs and servers

                               for high traffic from their hotel to escort and adult websites

                               signaling trafficking activity in their hotels;

                          vii. failed to develop and hold or require ongoing training sessions on

                               human trafficking; or

                         viii. failed to provide checklists, escalation protocols and information

                               to property management staff or tracking performance indicators

                               and key metrics on human trafficking prevention.

                 l. For years, Defendant RRI has failed to address the rampant culture of sex

                      trafficking which tragically occurs on its Red Roof Inn® branded

                      properties throughout the country. This entrenched apathy to the real risk

                      of sex trafficking and pervasive actual and/or constructive knowledge of

                      sex trafficking on its properties facilitated the sex trafficking of Plaintiff

                      C.T. at a Red Roof Inn® hotel that forms the basis of this complaint. 92

                           i. In February 2007, ten (10) arrests were made at the Red Roof Inn

                               on Route 46 in which an undercover operation busted seven

                               women for prostitution, two men for soliciting, and one man for


   92
     RRI reports reviewing said reviews every day in order to be apprised of the events going on at their
   properties. See, e.g., https://www redroof.com/why-red-roof-inn/ (Red Roof Inns, Inc. president reviews
   online customer reviews daily).
                                                        79
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 80 of 97 PAGEID #: 664




                              promoting prostitution. 93

                          ii. In May 2009, undercover deputies set up stings at a Red Roof Inn

                              in Naples, Florida in response to four separate prostitution

                              advertisements on Craigslist.com. 94

                          iii. In October 2010, a man was arrested after meeting a woman at

                              the Red Roof Inn, impersonating an officer, restraining her with

                              zip ties, and proceeding to have sex with her. 95

                          iv. Additionally, Defendant RRI has been aware of sex trafficking

                               occurring on Red Roof Inn brand properties through publicly

                               available online review websites such as www.tripadvisor.com.

                               Online reviews show the pervasiveness of customer reported sex

                               trafficking on Red Roof Inn brand properties and Defendant

                               RRI’s inattentiveness, for example:

                                          • Regarding a March 2008 stay at a Red Roof Inn in

                                              Phoenix, Arizona, a customer wrote a review titled,

                                              “Watch out for the Hookers” and further explained,

                                              “We stayed there for a tournament and there were

                                              lots of players there, and there were also hookers

                                              looking for some action.” 96


   93
      Police in Parsippany worry town is becoming hot spot for prostitution, NEWS 12 NEW JERSEY (Feb. 9,
   2007), http://newjersey news12.com/story/34879720/police-in-parsippany-worry-town-is-becoming-hot-spot-
   for-prostitution.
   94
      Sex ads: 4 women busted in Collier Internet prostitution sting, NAPLES DAILY NEWS (May 14, 2009),
   http://archive.naplesnews.com/news/crime/sex-ads-4-women-busted-in-collier-internet-prostitution-sting-ep-
   398191823-343984242.html.
   95
      Police impersonator charged with prostitution, other crimes, WAVE 3 NEWS (Oct. 21, 2011),
   https://www.wave3.com/story/15745127/police-impersonator-charged-with-prostitution-other-crimes/.
   96
      Review of Red Roof Plus+ Phoenix West, Phoenix, Arizona (Mar. 19, 2008), available at
                                                      80
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 81 of 97 PAGEID #: 665




                                           • Regarding a July 2013 stay at a Red Roof Inn in

                                              Atlanta, Georgia, a customer wrote: “There were

                                              prostitutes at a couple doors too. Around midnight

                                              we heard loud yelling and looked out our window.

                                              Seven (yes seven!) cop cars were directly in front of

                                              our room and were arresting someone as a prostitute

                                              stood 5 feet from our window…” 97

                                           • Regarding an August 2013 stay at a Red Roof Inn in

                                              Tulsa, Oklahoma, a customer wrote: “…at night

                                              there are prostitutes running around the back where

                                              apparently their pimp [l]ives… and the staff is

                                              aware of this… I saw the maintenance man actually

                                              pick up a hooker…” 98

                             F.       THE SEX TRAFFICKING OF C.T.

       142. At the age of 19, C.T. met her traffickers. Through the use of drugs, violence,

       and threats, C.T. was held captive and sold for sex by her traffickers at Defendants’

       hotels.

       143. From approximately 2008 to 2010, the Plaintiff was repeatedly trafficked for

       sex at Days Inn, Travelodge, Best Western, La Quinta, and Red Roof Inn properties.

       144. C.T. was subject to repeated instances of rape, physical abuse, verbal abuse,

   https://www.tripadvisor.com/ShowUserReviews-g31310-d224757-r14398624-
   Red_Roof_Plus_Phoenix_West-Phoenix_Arizona html.
   97
      Review of Red Roof Inn Atlanta – Smyrna/Ballpark (Jul. 7, 2013), available at
   https://www.tripadvisor.com/ShowUserReviews-g35266-d86803-r166599440-
   Red_Roof_Inn_Atlanta_Smyrna_Ballpark-Smyrna_Georgia.html
   98
      Review of Red Roof Inn Tulsa Airport (Aug. 3, 2013), available at
   https://www.tripadvisor.com/ShowUserReviews-g51697-d101901-r170630924-
   Red_Roof_Inn_Tulsa_Airport-Tulsa_Oklahoma.html.
                                                       81
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 82 of 97 PAGEID #: 666




      exploitation, psychological torment, kidnapping, and false imprisonment at the

      Defendants’ hotels from 2008 to 2010.

      145. C.T. was advertised for sale on craigslist’s website from 2008 to 2010.

      146. C.T. was repeatedly sold and purchased for commercial sex acts as a victim of

      sex trafficking. She was often sold to at least 12 “johns” per night.

      147. C.T.’s traffickers purchased the rooms.

      148. During the time C.T. was trafficked, she was constantly shuffled from hotel to

      hotel. The Plaintiff encountered the same hotel staff over the course of the time she

      was trafficked for sex at each of the Defendants’ hotel properties, and hotel staff

      would have observed visible physical changes, such as bruising, to the Plaintiff’s

      appearance.

      149. While at the Defendant Hotels’ properties, C.T. was watched and monitored by

      her traffickers to ensure she did not leave. Someone was with C.T. at all times of the

      day. Each buyer entering Defendants’ Hotel properties was a non-paying guest and

      left shortly after he arrived. The foot traffic to the rooms was constant and

      voluminous.

      150. Despite desperate pleas and screams for help, near escape despite the hotels

      unwillingness to assist, and after being beaten or choked at the Defendants’ hotel

      properties, hotel staff ignored C.T. and did nothing to prevent the ongoing torture she

      endured while she was regularly trafficked for sex at Defendants’ hotel properties.

      151. On several occasions, C.T.’s traffickers injured her so badly that it may have

      been noticeable to employees at the property and the public. When police finally

      rescued her, she was under 100 pounds.

                                                82
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 83 of 97 PAGEID #: 667




      152. Plaintiff C.T.’s traffickers were arrested under human trafficking charges, and

      eventually pled guilty to forced prostitution charges.

      153. Despite signs of human trafficking (physical deterioration, no eye contact, and

      duration of stay) and indicators of commercial sex activity (bottles of lubricants,

      boxes of condoms, used condoms in the trash, excessive requests for towels and

      linens, cash payments), Defendant Hotels failed to recognize or report Plaintiff

      C.T.’s trafficking. The Defendants harbored or otherwise facilitated a sex trafficking

      venture on their hotel properties and accordingly, financially benefited from the sex

      trafficking the Plaintiff suffered. Furthermore, the Defendants failed to prevent her

      continued victimization.

      154. Prior to, during, and following the incidents described herein, the Defendants

      had actual and/or constructive notice of drug dealing, prostitution, violence, and/or

      general safety concerns at their hotels, including, but not limited to, video

      surveillance of their hotels, as well as oral or written complaints regarding said

      suspicious activity. The Defendants failed to take any actions to curtail these

      activities.

      155. Had the Defendants been paying attention to the activities being conducted at

      their hotels and on their properties, they would have noticed the red flags outlined

      above would have been impossible for them not to notice, and the ongoing

      victimization of C.T. would have ceased.

      156. The impact of being starved, choked, beaten, and sex trafficked at the

      Defendants’ hotel properties has forever emotionally and physically injured C.T.

      who, despite the many years since her escape suffers immensely as a result of the

                                               83
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 84 of 97 PAGEID #: 668




       horrors inflicted upon her at the Defendants’ hotel properties.

        157.      As a direct and proximate result of these egregious practices on the part of

   the Defendant Hotels, C.T. and victims of sex trafficking and exploitation like her, have

   been permanently injured and damaged physically, emotionally, psychologically, and

   financially.

        158.      Each Hotel Defendant had actual and/or constructive knowledge of

   trafficking occurring in almost epidemic fashion throughout their hotel properties,

   including in each branded property where the Plaintiff was trafficked through notice about

   the prevalence of sex trafficking generally and specific red flags displayed by the Plaintiff

   at each Hotel Defendant’s branded property. Despite such knowledge, Hotel Defendants

   failed to mandate training or implement anti-trafficking policies or procedures such as

   cybersecurity measures or other Wi-Fi and internet access controls on their respective

   branded properties which would have prevented Plaintiff’s trafficking. As a result, Hotel

   Defendants facilitated and participated in the sex trafficking of Plaintiff C.T. through room

   rentals to her traffickers. The Hotel Defendants received financial benefits and other

   incidental benefits related to room rentals to Plaintiff’s traffickers such as continued

   promotion of its brand and franchise fees.

                                     CAUSES OF ACTION

                        A. COUNT ONE – 18 U.S.C §1595 (“TVPRA”)
                                (Against All Defendants)

        159.      The Plaintiff C.T. incorporates each foregoing allegation.

        160.      C.T. is a victim of sex trafficking within the meaning of 18 U.S.C.

   §1591(a) and is entitled to bring a civil action under 18 U.S.C. §1595.

        161.      The Defendants’ acts, omissions, and commissions, taken separately
                                                84
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 85 of 97 PAGEID #: 669




   and/or together, outlined above, constitute a violation of 18 U.S.C. §1595. Specifically,

   the Defendants had a statutory obligation not to benefit financially or receive anything of

   value from a venture that they knew, or should have known, to engage in violations of the

   TVPRA. At all relevant times, the Defendants breached this duty by participating in, and

   facilitating, the harboring and providing of C.T. for the purposes of commercial sex

   induced by force, fraud, or coercion, by their acts, omissions, and commissions.

        162.      The Defendants have benefited as a result of these acts, omissions, and/or

   commissions by keeping operating costs low, and maintaining the loyalty of the segment

   of their customer base that seeks to participate in the demand and supply side of sex

   trafficking. Moreover, the Defendants directly benefitted from the sex trafficking of C.T.

   on each occasion they received payment for rooms, increased brand footing in the

   industry, received kickbacks from internet usage, or other benefits of value as a result of

   being harbored at the Defendants’ hotels. The actions, omissions, and/or commissions

   alleged in this pleading were the but for and proximate cause of C.T.’s injuries and

   damages.

        163.      C.T. has suffered substantial physical and psychological injuries as the

   result of being trafficked and sexually exploited at the Defendants’ hotels and properties.

                 B. COUNT TWO – CONSPIRACY TO VIOLATE THE TVPRA
                                (Against All Defendants)

        164.      Plaintiff C.T. incorporates each foregoing allegation.

        165.      At all relevant times, the Defendants knowingly agreed, contrived,

   confederated, and acted in concert, aided and abetted and/or conspired to turn a blind eye

   to trafficking with the purpose of maintaining the profits and reputation of their Hotel

   Brands.

                                                85
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 86 of 97 PAGEID #: 670




        166.      For over a decade, upon information and belief, Defendants, individually,

   jointly, and in conspiracy with each other as key leaders in the hotel and lodging industry

   and through common understanding and design, implemented a malicious, sophisticated

   and deceptive two-pronged strategy to profit from ventures that they knew or should have

   known violated the TVPRA as described above. First, Defendants promoted themselves

   and their industry as dedicated opponents of human trafficking. Second, Defendants,

   under cover of their carefully contrived guise of pursuing the end of human trafficking,

   worked together, in a way that could not be accomplished alone, to maintain practices,

   policies and procedures that allowed Defendants to financially benefit from illegal sex

   ventures in violation of the TVPRA, while also falling well short of the measures

   Defendants themselves championed in public.

        167.      Upon information and belief, despite the overwhelming data possessed by

   and available to the Defendants, Defendants individually, jointly and in conspiracy with

   each other willfully and maliciously:

                a. Withheld, concealed and suppressed information regarding human

                    trafficking;

                b. Defendants, through AHLA and OHLA, used their influence over local,

                    state and federal agencies to control material facts disclosed to the

                    public.

        168.      As co-conspirators, Defendants are jointly and severally liable for C.T.’s

   trafficking at every property as a result of Defendants joint conspiracy to avoid

   compliance with the TVPRA.

        169.      Defendants’ conspiracy to maintain practices, policies and procedures that


                                                86
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 87 of 97 PAGEID #: 671




   allowed Defendants’ to financially benefit from illegal sex ventures in violation of the

   TVPRA caused injury to C.T. and other victims.

         170.        Defendants’ conspiracy is a continuing conspiracy, and the overt acts

   performed in furtherance of the conspiracy’s objective(s) are ongoing and/or have

   occurred within the last year.

         171.        Although independent from the conspiracy, Defendants’ unlawful acts,

   omissions, and commissions described above were a direct result of Defendants’ strategy.

   Defendants knew or should have known that their combined publicity campaigns and

   lack of proper policies, practices and procedures would support and encourage acts,

   omissions and commissions in violation of the TVPRA that led to unlawful commercial

   sex acts against C.T.

                           C. COUNT THREE – CIVIL CONPSIRACY
                              (UNDER OHIO AND FLORIDA LAW)
                                   (Against all Defendants)
         172.        Defendants caused C.T. to suffer substantial physical and psychological

   injuries as the result of being trafficked and sexually exploited at the Defendants’ hotels

   and properties.

         173.        Plaintiff incorporates the preceding paragraphs by reference as if set forth

   fully in this section, unless inconsistent.

         174.        Defendants as co-conspirators have advertised to the public and law makers

   that they are taking action, while conspiring and colluding to take no meaningful action

   and turn a blind eye to human trafficking issues in order to continue obtaining the profits

   from renting rooms to individuals engaged in illegal activity.

         175.        Defendants jointly conspired to fail to comply with the TVPRA.


                                                  87
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 88 of 97 PAGEID #: 672




        176.      Plaintiff suffered and continues to suffer damages as a result of Defendants’

   ongoing conspiracy.

        177.      Plaintiff is entitled to compensatory damages, punitive damages, and

   equitable restitution as a result of Defendants’ illegal conspirator acts.


                                     PRAYER FOR RELIEF

          WHEREFORE the Plaintiff requests that the jury selected to hear this case render a

   verdict in her favor on all counts alleged, and against each and every named Defendant,

   separately and severally, and that it award damages to her in an amount which will

   adequately compensate her for the injuries and damages she sustained due to the

   Defendants’ conduct outlined as follows:

                a. All available compensatory damages for the described losses with respect

                    to each cause of action;

                b. past and future medical expenses, as well as the costs associated with past

                    and future life care;

                c. past and future lost wages and loss of earning capacity;

                d. past and future emotional distress;

                e. consequential and/or special damages;

                f. all available noneconomic damages, including without limitation pain,

                    suffering, and loss of enjoyment of life;

                g. disgorgement of profits obtained through unjust enrichment;

                h. restitution;

                i. punitive damages with respect to each cause of action;

                j. reasonable and recoverable attorneys' fees;
                                                  88
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 89 of 97 PAGEID #: 673




               k. costs of this action; and

               l. pre-judgment and all other interest recoverable

          Also, on the basis of the foregoing, the Plaintiff requests that a jury be selected to

   hear this case and render a verdict for the Plaintiff, and against the Defendants, and that it

   award damages to the Plaintiff in an amount which adequately reflects the enormity of the

   Defendants’ wrongs, and which will effectively prevent other similarly caused acts.

   Further, the Plaintiff requests that the Court enter judgment consistent with the jury's

   verdict, and prays for any other damages and equitable relief the Court or jury deems

   appropriate under the circumstances.

                                          JURY DEMAND

          Plaintiff hereby demands a trial by struck jury.



   Dated: June 11, 2020                                 RESPECTFULLY SUBMITTED,

                                                        /s/ Steven C. Babin, Jr.
                                                        Steven C. Babin, Jr. (0093584)
                                                        Babin Law, LLC
                                                        1320 Dublin Road, #100
                                                        Columbus, Ohio 43215
                                                        T: 614-384-7035
                                                        E: steven.babin@babinlaws.com

                                                        /s/ Kimberly Lambert Adams
                                                        Kimberly Lambert Adams
                                                        Fla. Bar No. 0014479
                                                        Kathryn L. Avila
                                                        Fla. Bar No. 1019574
                                                        Levin, Papantonio, Thomas, Mitchell,
                                                        Rafferty & Proctor, P.A.
                                                        316 S. Baylen St. Suite 600
                                                        Pensacola, FL 32502
                                                        T: 850.435.7056
                                                        F: 850.436.6056
                                                        E: kadams@levinlaw.com /
                                                89
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 90 of 97 PAGEID #: 674




                                              kavila@levinlaw.com

                                              Attorneys for Plaintiff C.T.




                                        90
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 91 of 97 PAGEID #: 675




                             EXHIBIT A




                                        91
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 92 of 97 PAGEID #: 676




        Who We Are                              What's Inside?
        The Blue Campaign is the un ified       This toolkit offers tips and resources that can help you
                                                inform and educate yovr employees about human
        voice for the U.S. Department of        trafficking.
        Homeland Security's{DHS) efforts to
                                                It indudes posters of human trafficking warnjog signs for
        combat human trafficking. Working       four groups of employee;
        with law enforcement, government,
                                                    •   Hotel and Motel Staff
        and non-governmental and private            •   Housekeeping,Maintenance and Room Staff
        organ'zations, the Blue Campaign            •   Concierge, Bellman, Front Desk,Security and Valet
        strives to protect the basic right of           Staff
                                                    •   Foodand Beverage Staff
        freedom and bring those who exploit
        human lives to justice.                 These posters can be displayed in common areas of your
                                                business where employees congregate (such asstaff
                                                break, laundry and maintenance rooms).




                                                                                www dhs.gov/bluecamoaign




                                                  92
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 93 of 97 PAGEID #: 677




     What is Human Trafficking?
     Human trafficking is rrnodern-day slavery and involves the use of force,fraud or coercion
     to obtain labor or commercial sex. Every year,millions of men,women and children
     are trafficked in countries around the world,including the United States.
     There are different types of human trafficking:
        • Sex Trafficking
          Victims of sex traffickn
                                 i g are manipulated or forced to engage in sex acts for someone
          else's commercial gain. Sex traffickn
                                              i g is not prostitution.
            Anyone under the age of 18 engaging in commercial sex is considered to be a victim of human
            trafficking. No exceptions.

        • Forced Labor
          Victims of forced labor are compelled to work for little or no pay,often manufacturing or
          growing the products we use and consume every day.
            Domestic Servitude
            Victims of domest c servitude are forced to work inisolation and are hidden in plain sight
            as nannies,housekeepers or domestic hep  l .


      Human traffi ckinc and the                             What actions can Itake at my business
      hospitality industry                                   to help stop human traffi ckinc?

      Traffickers often take advantage of the privacy and    You play a significant role in helping to stop this
      anonymity offered by the hospitality industry.They     terribe
                                                                   l crime by:
      can operate discreetty because staff and guests
                                                                  • Knowing the signs of human trafficking.
      may not know the signs of human trafficking.
                                                                  • Designing a plan of action to respond to
                                                                    reports of human trafficking in your
      You may have employees who are victims of forced
                                                                    business.
      labor. If a third party appled for a position on
                                                                  • Partnering with agencies that provide
      behalf of an individual or if employees are not
                                                                    services to victims of human trafficking.In
      receiving their own paychecks, these could be signs
                                                                    the case of lodging, consider offering
      of human trafficking.
                                                                    vouchers to victims.Immediate housing for
      Hotels and motels a re also major locations where             victims plays a vitalrole in beginning a
      traffickers force sex trafficking victims to provide            victim's healing process.
      commercialsex to paying customers.Victims may               • Providing employee training to help them
      be forced to stay at a hotelor motel where                    understand and identify signs of human
      customers come to them,or they are required to                trafficking.
      go to rooms rented out by the customers.                    • Distributing and posting the fact sheets in
                                                                    this kit to your employees.


                          lnform:ation on additionalresources,literaturematerials,and training
                       offered by the Blue campaign can be found at www.dhs.gov/bluecamoaign.




                                                             93
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 94 of 97 PAGEID #: 678




                               SIGNS OF                                      AN TRAFFICKING
                               For Hoteland Motel Staff
        Hotel and motel em ployees a re often i n the best position to see potential signs of
        hu man trafficking, especially since you r duties give you access to different areas of the
        properties. You may a lso have d irect or i ndirect contact with both traff ickers and
        victims.

        GENERAL I NDICATORS
           I ndividuals show signs offear, anxiety,tension,                • Individua s have no controlover or possession
           submission, and/or nervousness.                                   of money or lO.

           Individuals show s gns of                                         • Individuals dress nappropriately for theirage or
           physicalabuse restraint,                                                                have
           and/or confinement.                                               Sower quality clothing compared to others in their
                                                                             pa rty.
           lndividuals exh bit evidence of verbal
           threats, emotional abuse, and/or bei ng trea                    • Individua s have few or no persona.!items-such
           ted in a demeaning way.                                           as no luggage or other bags.

           Individuals show s gns of malnourishment,                        • Individua s appear to be with a significantly o
           poor hygiene, fatigue, sleep deprivation,                                              der
           untreated illness,i njuries and/or                                   "boyfriend" or in the company of older
                                                                                                ma.les.
           unusualbehavior.
                                                                           • A group of g rls appears to be traveling with an o
           Individualslack freedom of movement or
                                                                             der fema e or male.
           are constantly monitored.
                                                                           • A group of ma.les or females with ident cal tanoos
           Individuals avoid eye contact and interaction
                                                                             in simliar locations.This may indicate "branding"
           with others.
                                                                             by a trafficker.




        WHAT TO DO IF YOU SUSPECT HUMAN TRAFFICKING

         ®    Do not at any t me attempt to confront a suspected trafficker directly or a ert a victim to your suspicions.


         <D   Call 9 1 1for emergency situations- thr eats of violence, physicalassault,emergency medicalneeds,etc.


         ®    Follow your corporate protocol,such as by notifying management and security.



         ®    Caii18·6S.OHS-2-ICE {1-866·347 2423) to repon suspidous criminalactivity to federal aw
              enforcement.Highly trained specialists take reports from both the pubi.c andlaw enforcement
              agencies.Submit a tip at
              www   [re gpyft[ps.

         l'j\ To get help from the National Human Trafficking Resource     Center (NHTRC),cafl 1·888·373 7888 or text HELP or
         \;;,I INFO to BeFree {233733).




                                                                                                    www.d hs.gov/bluecampaign




                                                                   94
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 95 of 97 PAGEID #: 679




                                SIGNS OF                                      AN TRAFFICKING
                                For Housekeeping, Maintenance,and Room Service Staff

      Housekeeping, maintenance, and room service staff typically have the most access to
      guest rooms where signs of human trafficki ng may be apparent. By being conscious of
      hu man trafficking in dicators, you can hel p identify possi ble h uman traff icking activities
      and victims.

      GE NERAL I NDICATORS
        • ..-Do Not Disturb" sign used constantly.                            I ndividuals loitering i.n hallways or appeari ng to
                                                                              monitor the area.
        • Requests room or housekeeping services {additional
          towels, new linens, etc.),but denies hotel/motel                    E)(ce.ssiw amounts of alcohol or illegaldrugs in
          staff entry into room.                                              rooms.
          Refusalof cleaning services for multiple days.                      Evidence of pornography.

          Excessive amounts of cash in a room.                                Minors left alonei.n room for long periods of time.

        • Smell of bod
                     liy fluids and musk.                                     E)(cessiw number of people staying in a room.

          Presence of multiple computers,cell phones,                         Extended stay with few or no pe rsona.l possessions.
          pagers,credit card swi pes, or other technology.
                                                                              Provocative clothi ng and shoes.
        • The same person reservi ng multi ple rooms.
                                                                            • Constant f low of men i nto a room at all hours.
        • Individua ls leaving room inf requentty, not at all,
                                                                            • E)(cessiw amounts of sex paraphe rnatia in rooms
          or at odd hours.
                                                                              {condoms, l ubricant, lotion, etc.).
        • Children's items or clothi ng are prese.nt but no
                                                                            • Rooms stocted with merchandtse,luggage, ma il
          child registe red with the room.
                                                                              p:ackages, and purses/wallets with drtfe re nt names.




      WHAT TO DO IF YOU SUSPECT HUMAN TRAFFICKI NG

        ® Do not at a ny ti me a nempt to confront a suspected trafficke r d irectly or alert a victim to your suspicions.
        <D Call 9-1-1for emergency situa tions- threa ts of violence, physical assa ult, e merge ncy med ical ne eds, etc.
       ®     Follow your corpora te protocol, such as by notifyi ng ma nagement a nd security.


       ® Call l-866-0HS-2-ICE {1-866-347-2423) to repon suspidous crimi:nat activity to fede ratla w enf orce me n t.
         Highly trai ned specialists take re.ports from both the public a nd law enf orce men t age ncies.Submit a ti p a t
             www.ice.gov/tips.

       0     To get hel p f rom the National H u ma n Trafficki ng Resource Ce n ter ( NHTRC), catl l-888-373-7888or text HELP or
             I N FO to BeFree{233733).




                                                                                                      www.d hsg. ov/blueca m paign




                                                                     95
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 96 of 97 PAGEID #: 680




                                SIGNS OF HUMAN TRAFFICKING
                                For Concierge,Bellman,Front Desk,Security,and Valet Staff


         Concierge, bellman, front desk, security, and valet staff are typically the first to see
         guests wh en they enter the hoten. When ch ecki ng in or req u esting hotel ameniti es, a
         guest may exhibit behavior indicating hu man traff icking.

         GENERALINDICATORS
            Patrons checking into room appear distressed                        Ind v duals eaving roominfrequently,not at all,or
            or injured.                                                         at odd hours.

          • The same person reservingmultiple rooms.                           Minor with a patronl ate night or during school
                                                                                hours (and not on vacation).
            Few or no personalitems when check ngin.
                                                                               Indivdi uals checking into room have
            Room paid for with cash or pre-loaded credit card.
                                                                              no iden ification.
            Excessive use of hotelcomputers for adul't oriented
                                                                                Room is rented hourly,less than a day,or forlong·
            or sexually explicit websites.
                                                                                term stay that does not appea r normal.
            Patrons not forthcomingabout full names home
                                                                                Patrons request nformation or
            address or veh cle information when
                                                                                access to adult services or sex industry.
            registe ring.
                                                                                Room rented has fewe.r beds tha.n patrons.
            Minor taking on adult roles or behavingolder
            than actualage (pay ng bills requesting services).                  Indivdi uals se.lling ite.ms to or begging
                                                                                from patrons or staff.
            Patron appears with a minor that he or she did
            not come with originally.                                           Indivdi uals ente rjexit through the side or
                                                                                rear entrances,instead of the lobby.
            Re ntals of pornography when children are staying
            in the room.                                                        Car in parkinglot regolarfy parted backward so
                                                                              the license p ateis not v s ble.
            Individuals dropped off at the hotelor vis
            t repeatedty ove r a period oftime.



         WHAT TO DO IF YOU SUSPECT HUMAN TRAFFICKING

          ®    Do not at any time anempt to confront a suspected trafficke.r directly or a ert a vict r:n to your susp cions.


          <D   Call 9-1-1for emergency situations- threats of violence, physical assault,emergency medical needs,etc.


          ®    Follow your corporate protocol,such as by notifying management and security.



          ®    Call -866-0HS-2-ICE {1-866-347-2423 ) to repon suspidous criminalactivity to fede.r.a aw
               enforce me.nt.Highly tra ned specialists take re.ports from both the pubi.c andlaw enforcement agencies.
               Submit a tip at www.fce.gov/tpi s.


          0    To get help from the National Human Trafficking Resource Ce.nter (NHTRC),call 1-8s;s-373-7888 or text HELP or
               INFO to BeFree {233733).




                                                                                                        www.dhs.gov/bluecampaign




                                                                   96
Case: 2:19-cv-05384-ALM-EPD Doc #: 65 Filed: 08/06/20 Page: 97 of 97 PAGEID #: 681




                              SIGNS OF HUMAN TRAFFICKING
                              For Food and Beverage Staff
       Food and beverage staff may have access to a guest's room or see them using the hotel
       restaurant or bar.Be conscious of these signs indicating a guest may be a victim of human
       trafficking.

       GENERAL INDC
                  I ATORS
        • Patron entertaininga minor at the bar or restaurant that he/she did not come in with originally.
        • Patron claims to be an adult although appearance suggests he/sheis a minor.
        • Individuals loitering and soliciting male patrons.
        • Individuals waiting at a table or bar and picked up by a male (trafficker or customer).
        • Individuals asking staff or patrons for food or money.
        • Individuals taking cash or receipts left on tables.



       WHAT TO DO IF YOU SUSPECT HUMAN TRAFFICKING
        ® Do not at any time attempt to confront a suspected trafficker dire<tly or aten a victim to your suspicions.
        (j} Call 9-1-1 for emergency situations-threats of violence, physical assault, emergency medical needs, etc.
        ®    Follow your corporate protocol, suc.h as by notifying management and security.



            ®Call l-866-0HS-2-ICE {1-866-347-2423) to report suspicious criminal activity to federallaw enforcement. Highly trained
             special ists take reports from both the public and law enforcement agencies. Submit a tip at www.ice.gov/tips.

        (2) To get help from the NationalHuman Trafficking Resource Center (NHTRC), cafl l-888-373-7888 or text HELP or
             I NFO to Befree{233733).




                                                                    97
